Execution Copy

 

Exhibit 10.2

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

among

 

SHEFFIELD RECEIVABLES CORPORATION,

as Company,

 

AMERICREDIT REPURCHASE TRUST,

as Issuer

 

AMERICREDIT FINANCIAL SERVICES, INC.,

Individually and as Servicer

 

AFS WAREHOUSE CORP.,

Individually

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and Securities Intermediary

 

Dated as of

August 19, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    2

SECTION 1.1.

  

Certain Defined Terms

   2

SECTION 1.2.

  

Other Terms

   2

SECTION 1.3.

  

Computation of Time Periods

   2 ARTICLE II GRANT OF SECURITY INTEREST AND SETTLEMENTS    2

SECTION 2.1.

  

Grant of Security Interest

   2

SECTION 2.2.

  

Carrying Costs, Fees and Other Costs and Expenses

   3

SECTION 2.3.

  

Allocations of Collections; Spread Account Advances; Servicer Advances.

   3

SECTION 2.4.

  

Liquidation Settlement Procedures.

   5

SECTION 2.5.

  

[Intentionally Omitted].

   5

SECTION 2.6.

  

Protection of Interest of the Collateral Agent.

   5

SECTION 2.7.

  

Deemed Collections; Application of Payments.

   7

SECTION 2.8.

  

Payments and Computations, Etc.

   8

SECTION 2.9.

  

Reports

   8

SECTION 2.10.

  

Collection Account.

   8

SECTION 2.11.

  

[Intentionally Omitted].

   9

SECTION 2.12.

  

[Intentionally Omitted].

   9

SECTION 2.13.

  

[Intentionally Omitted].

   9

SECTION 2.14.

  

Spread Account; Withdrawals; Releases.

   9

SECTION 2.15.

  

Optional Release.

   10 ARTICLE III REPRESENTATIONS AND WARRANTIES    12

SECTION 3.1.

  

Representations and Warranties of the Issuer

   12

SECTION 3.2.

  

Representations and Warranties of the Servicer

   15 ARTICLE IV CONDITIONS PRECEDENT    17

SECTION 4.1.

  

Conditions to Effectiveness

   17

SECTION 4.2.

  

Conditions to Initial Funding

   17 ARTICLE V COVENANTS    20

SECTION 5.1.

  

Affirmative Covenants of the Issuer and AmeriCredit

   20

SECTION 5.2.

  

Negative Covenants of the Issuer and AmeriCredit

   25

SECTION 5.3.

  

Hedging Arrangements

   28

SECTION 5.4.

  

Financial Covenants

   28

SECTION 5.5.

  

Affirmative Covenants of the Servicer

   28

SECTION 5.6.

  

Negative Covenants of the Servicer

   31

SECTION 5.7.

  

Covenant of the Company

   32 ARTICLE VI RAPID AMORTIZATION EVENTS    32

SECTION 6.1.

  

Rapid Amortization Events

   32

SECTION 6.2.

  

Termination

   34

SECTION 6.3.

  

Proceeds

   35 ARTICLE VII THE COLLATERAL AGENT    35

SECTION 7.1.

  

Duties of the Collateral Agent

   35

SECTION 7.2.

  

Compensation and Indemnification of Collateral Agent

   35

SECTION 7.3.

  

[Intentionally Omitted].

   36

SECTION 7.4.

  

Liability of the Collateral Agent.

   36

SECTION 7.5.

  

[Intentionally Omitted].

   39

SECTION 7.6.

  

Limitation on Liability of the Collateral Agent and Others

   39

 

i



--------------------------------------------------------------------------------

ARTICLE VIII THE SECURITIES INTERMEDIARY    39

SECTION 8.1.

  

Duties of the Securities Intermediary

   39

SECTION 8.2.

  

Representations, Warranties and Covenants of the Securities Intermediary

   39

SECTION 8.3.

  

Governing Law for Certain Securities Intermediary Matters

   41 ARTICLE IX MISCELLANEOUS    41

SECTION 9.1.

  

Term of Agreement

   41

SECTION 9.2.

  

Waivers; Amendments.

   41

SECTION 9.3.

  

Notices

   42

SECTION 9.4.

  

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Integration;
Appointment of Agent for Service of Process.

   44

SECTION 9.5.

  

Counterparts; Severability

   45

SECTION 9.6.

  

Successors and Assigns.

   45

SECTION 9.7.

  

Confidentiality Agreement

   46

SECTION 9.8.

  

[Reserved]

   46

SECTION 9.9.

  

No Bankruptcy Petition Against the Company

   46

SECTION 9.10.

  

Further Assurances

   46

SECTION 9.11.

  

Characterization of the Transactions Contemplated by the Agreement; Tax
Treatment.

   46

SECTION 9.12.

  

Responsibilities of the Issuer

   47

SECTION 9.13.

  

Headings

   47

SECTION 9.14.

  

Limitation on Liability

   47 ANNEXES ANNEX A   

Defined Terms

     EXHIBITS EXHIBIT A   

List of Lock-Box Banks and Lock-Box Accounts

     EXHIBIT B   

Form of Lock-Box Agreement

     EXHIBIT C   

[Intentionally Omitted]

     EXHIBIT D   

[Intentionally Omitted]

     EXHIBIT E   

List of Actions and Suits

     EXHIBIT F   

Schedule of Locations of Records

     EXHIBIT G   

List of Subsidiaries, Divisions and Tradenames

     EXHIBIT H   

[Intentionally Omitted]

     EXHIBIT I   

Form of Secretary’s Certificate

     EXHIBIT J   

Cumulative Net Loss Percentage Trigger Levels

     EXHIBIT K   

Form of Take-Out Notice

     EXHIBIT L   

Form of Agreed Upon Procedures Letter

    

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT (as amended, supplemented or otherwise modified from time to
time, this “Agreement”), dated as of August 19, 2004, by and among AMERICREDIT
REPURCHASE TRUST, a Delaware statutory trust, as issuer (in such capacity, the
“Issuer”), AMERICREDIT FINANCIAL SERVICES, INC., a Delaware corporation
(“AmeriCredit”), individually and in its capacity as Servicer (in such capacity,
the “Servicer”), AFS WAREHOUSE CORP., a Nevada corporation (“AWC”),
individually, SHEFFIELD RECEIVABLES CORPORATION, a Delaware corporation (the
“Company”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”),
individually and as collateral agent for the Secured Parties (in such capacity,
the “Collateral Agent”) and as securities intermediary (in such capacity, the
“Securities Intermediary”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, subject to the terms and conditions of this Agreement, the Issuer
desires to grant a security interest in and to the Receivables and related
property including the Issuer’s interest in certain retail automotive
installment sales contracts and loans or promissory notes secured by
automobiles;

 

WHEREAS, pursuant to the Note Purchase Agreement, the Issuer has issued the Note
to the Company and will be obligated to the holder of the Note to pay the
principal of and interest on the Note in accordance with the terms thereof; and

 

WHEREAS, the Issuer is granting a security interest in the Collateral to the
Collateral Agent, for the benefit of the Secured Parties, to secure the payment
and performance of the Issuer of its obligations under this Agreement, the Note
and the Note Purchase Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Certain Defined Terms. Capitalized terms used herein and not
otherwise defined herein have the meanings assigned to them in Annex A hereto.

 

SECTION 1.2. Other Terms. Unless the context otherwise requires, all capitalized
terms used herein and not otherwise defined herein shall have the meanings
specified in the Note Purchase Agreement or, if not defined therein, in the
Servicing Agreement, and shall include in the singular number the plural and in
the plural number the singular. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

SECTION 1.3. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each means “to but excluding,” and the word “within” means “from and
excluding a specified date and to and including a later specified date.”

 

ARTICLE II

 

GRANT OF SECURITY INTEREST AND SETTLEMENTS

 

SECTION 2.1. Grant of Security Interest. As security for the prompt and complete
payment of the Note and the performance of all of the Issuer’s obligations under
the Note, the Note Purchase Agreement, this Agreement and the other Transaction
Documents, the Issuer hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, without recourse except as provided herein, a security
interest in and continuing Lien on all of the Issuer’s property, in existence on
the Closing Date or thereafter acquired and wherever located, including, without
limitation, all of its right, title and interest in, to and under all property
and other rights transferred to it by AWC pursuant to the Master Receivables
Purchase Agreement and each Supplement thereto and all other accounts, contract
rights, general intangibles, chattel paper, instruments, documents, money, cash,
deposit accounts, certificates of deposit, goods, letters of credit, securities,
investment property, financial assets or security entitlements (all of the
foregoing, collectively, the “Collateral”); provided, that once the Company has
released its interest in a Receivable and the related Contract pursuant to
Section 2.7 or 2.15 hereof, such Receivable and related Contract shall no longer
be part of the Collateral.

 

In connection with such grant, the Issuer agrees to record and file, at its own
expense, financing statements with respect to the Collateral now existing and
hereafter created meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect the first priority
security interest of the Collateral Agent in the Collateral, and to deliver a
file-stamped copy of such financing statements or other evidence of such filing
(which may, for purposes of this Section 2.1, consist of telephone confirmation
of such filing) to the Collateral Agent on or prior to the Initial Funding Date.
In addition, in order to show that the

 

2



--------------------------------------------------------------------------------

Collateral, including that portion of the Collateral consisting of the
Receivables and the related Contracts, have been pledged to the Collateral Agent
hereunder, the Issuer and the Servicer agree (i) to clearly and unambiguously
mark their respective general ledgers and all accounting records and documents
and all computer tapes and records and (ii) to stamp all Contracts and related
files (including all chattel paper contained in the Receivable Files) with the
following legend:

 

All right, title and interest in the foregoing finance contract has been
assigned to a financial institution in its capacity as agent or collateral agent
for the secured parties in connection with a credit facility.

 

SECTION 2.2. Carrying Costs, Fees and Other Costs and Expenses. Notwithstanding
the limitation on recourse under Section 2.1 hereof, the Issuer shall pay, as
and when due in accordance with this Agreement, all fees hereunder, Discount,
Carrying Costs, all amounts payable pursuant to Article VII hereof, if any, all
fees specified in the Fee Letter, and the Servicing Fees. On each Remittance
Date, the Issuer shall pay to the Agent, for the account of the Owners, an
amount equal to the accrued and unpaid Carrying Costs for the period beginning
on the immediately preceding Remittance Date and ending on the Business Day
preceding the related Remittance Date together with, in the event the
Transferred Interest is held on behalf of the Company, an amount equal to the
discount accrued on the Company’s Commercial Paper to the extent such Commercial
Paper was issued in order to fund the Net Investment in an amount in excess of
the amount of the Initial Funding or any Subsequent Funding, as applicable.
Nothing in this Agreement shall limit in any way the obligations of the Issuer
to pay the amounts set forth in this Section 2.2.

 

SECTION 2.3. Allocations of Collections; Spread Account Advances; Servicer
Advances.

 

(a) On each Remittance Date, all Collections plus any payments to the Issuer
under any Hedging Arrangement plus all amounts to be applied pursuant to
Sections 2.14(b)(i), 2.14(b)(ii)(y) and 2.14(b)(iii)(y) hereof plus any funds
retained in the Collection Account pursuant to Section 2.10 hereof (the
aggregate of such amounts in respect of any remittance date, the “Available
Funds”) shall be applied, without duplication, by the Servicer as follows:

 

(i) first, to the extent of the Available Funds, to pay any amounts due under
any Hedging Arrangement;

 

(ii) second, to the extent of any remaining Available Funds, (A) to pay the
Servicer in an amount equal to the Servicing Fee related to such Settlement
Period (and any Servicing Fee remaining unpaid from any prior Settlement Period
and (B) to pay the Backup Servicer the Backup Servicing Fee related to such
Settlement Period (and any Backup Servicing Fee remaining unpaid from any prior
Settlement Period);

 

(iii) third, to the extent of any remaining Available Funds, to reimburse the
Servicer in an amount equal to any Servicer Advances related to such Settlement
Period (and any Servicer Advances remaining unreimbursed from any prior
Settlement Period);

 

3



--------------------------------------------------------------------------------

(iv) fourth, to the extent of any remaining Available Funds, (A) to pay the
Collateral Agent in an amount equal to the Collateral Agent Fee related to such
Settlement Period (and any Collateral Agent Fee remaining unpaid from any prior
Settlement Period) and (B) to pay the Owner Trustee in an amount equal to the
Owner Trustee Fee related to such Settlement Period (and any Owner Trustee Fee
remaining unpaid from any prior Settlement Period);

 

(v) fifth, to the extent of any remaining Available Funds, to pay the Agent, the
Owners, the Collateral Agent, the Owner Trustee and the Backup Servicer, pro
rata, any other fees, expenses or indemnification amounts due and payable to
such Person by the Issuer and related to such Settlement Period (and any such
fees, expenses and indemnification amounts remaining unpaid to such Person from
any prior Settlement Period) in an aggregate amount not to exceed $10,000;

 

(vi) sixth, to the extent of any remaining Available Funds, to pay the Agent,
for the account of the Company and the other Owners, as applicable, an amount
equal to all accrued and unpaid Carrying Costs in respect of such Settlement
Period (and any Carrying Costs remaining unpaid from any previous Settlement
Period)

 

(vii) seventh, to the extent of any remaining Available Funds, to pay the Agent,
for the account of the Company and the other Owners, as applicable, in an amount
equal to the Monthly Principal Payment, to be applied in reduction of the Net
Investment;

 

(viii) eighth, if a Rapid Amortization Event or Potential Rapid Amortization
Event has occurred and is continuing or if a Trigger Event exists with respect
to such Remittance Date, to the extent of any remaining Available Funds, such
remaining Available Funds shall be paid to the Agent, for the account of the
Company and the other Owners, as applicable, in reduction of the Net Investment
until the Net Investment has been reduced to zero;

 

(ix) ninth, prior to the Termination Date, to the extent of any remaining
Available Funds, to the Spread Account, to the extent necessary to cause the
amount on deposit therein to equal the Required Spread Account Amount;

 

(x) tenth, to the extent of any remaining Available Funds, to pay the Agent, for
the account of the Company and the other Owners, as applicable, an amount
directed by the Issuer, to be applied in reduction of the Net Investment;

 

(xi) eleventh, to the extent of any remaining Available Funds, to pay the Agent,
the Owners, the Collateral Agent, the Owner Trustee and the Backup Servicer, pro
rata, any fees, expenses or indemnification amounts due and payable to such
Person by the Issuer and related to such Settlement Period (and any such fees,
expenses and indemnification amounts remaining unpaid to such Person from any
prior Settlement Period) in excess of the amounts paid to such Person pursuant
to clause (v), above; and

 

(xii) twelfth, to the extent any Available Funds remain after application in
accordance with clauses (i) through (xi) above, such excess amounts shall be
paid to the Certificateholders.

 

4



--------------------------------------------------------------------------------

(b) In the event that any amounts are due to multiple Persons pursuant to any
single clause of Section 2.3(a) and such amounts are not described therein as
being allocated among such Persons pro rata, such amounts will be allocated
among such persons pari passu in the event that sufficient Available Funds do
not exist to pay all amounts otherwise due and payable on the related Remittance
Date pursuant to such clause.

 

(c) In the event that, at any time, the Company does not have sufficient funds
at such time to pay Carrying Costs when due, then, in such event, there shall be
made a Spread Account Advance equal to the amount of such deficiency, which
amount shall be applied to pay such costs and expenses of the Company. In the
event that any such Spread Account Advance is not made by 1 p.m. (New York City
time) on the day requested, the Servicer may, at the request of the Agent,
advance to the Company an amount equal to such deficiency (each, a “Servicer
Advance”); provided, that the Servicer shall not be required to make any such
Servicer Advance to the extent that the Servicer reasonably believes that it
will not be reimbursed for such Servicer Advance pursuant to Section 2.3(a)(ii)
hereof on any subsequent Remittance Date.

 

SECTION 2.4. Liquidation Settlement Procedures.

 

Following any date after the Termination Date on which all accrued Carrying
Costs have been paid in full in cash and all other Aggregate Unpaids have been
paid in full in cash, (i) the Collateral Agent shall be considered to have
released its security interest in and continuing Lien on the Collateral,
including all of the Receivables and Related Security, (ii) the Servicer shall
pay to the Issuer any remaining Collections set aside and held by the Servicer,
and (iii) the Collateral Agent shall, at the written request of the Issuer,
execute and deliver to the Issuer, at the Issuer’s expense, such documents or
instruments as are necessary to terminate the Collateral Agent’s security
interest in the Collateral, including all of the Receivables and Related
Security and Collections with respect thereto. Any such documents shall be
prepared by or on behalf of the Issuer at the expense of the Issuer. After
giving effect to any such liquidation, any amounts remaining in the Spread
Account shall be paid to the Issuer.

 

SECTION 2.5. [Intentionally Omitted].

 

SECTION 2.6. Protection of Interest of the Collateral Agent.

 

(a) AmeriCredit and AWC agree that they shall, and shall cause the Issuer to,
from time to time, at its expense, promptly execute and deliver all instruments
and documents and take all actions as may be necessary or as the Collateral
Agent may reasonably request in order to perfect or protect the Collateral or to
enable the Collateral Agent or any Secured Party to exercise or enforce any of
its rights hereunder. Nothing contained herein shall imply a duty of the
Collateral Agent to initiate the preparation of documents or the taking of
action to perfect or protect the Collateral beyond the duties specifically
enumerated herein and contained in the Transaction Documents. Without limiting
the foregoing, AmeriCredit and AWC shall, and shall cause the Issuer to, in
order to accurately reflect the security interest of the Collateral Agent for
the benefit of the Secured Parties in the Collateral, (i) stamp (or cause to be
stamped) all Contracts and related files with the legend set forth in Section
2.1 hereof and (ii) upon the request of any Secured Party, execute and file such
financing or continuation statements or amendments thereto or assignments
thereof as may be requested by such Secured Party and mark

 

5



--------------------------------------------------------------------------------

its master data processing records and other documents (or to cause such records
or other documents to be marked) so as to indicate the Collateral Agent’s
security interest in the portion of the Collateral consisting of Receivables,
the related Contracts, the Collections and the Related Security with respect
thereto. AmeriCredit and AWC agree that they shall take all actions necessary to
cause the Issuer to similarly mark its records to reflect the sale of the
Receivables and the Contracts to the Issuer and the Collateral Agent’s security
interest in the Receivables, the related Contracts, the Collections and the
Related Security with respect thereto. AmeriCredit and AWC shall, and shall
cause the Issuer to, at their own expense, upon request of any Secured Party,
obtain such additional search reports as any such Secured Party shall request.
To the fullest extent permitted by applicable law, the Collateral Agent shall be
permitted to sign and file continuation statements and amendments thereto and
assignments thereof in respect of security interests created under this
Agreement without the Issuer’s, AmeriCredit’s or AWC’s signature. Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement. The Issuer shall not, and shall
not permit AmeriCredit or AWC to, change its name, identity, corporate structure
or location (within the meaning of Section 9-307 of the UCC as in effect in the
State of New York, Nevada, Delaware and Texas) or relocate its chief executive
office or any office where Records are kept unless it shall have: (i) given the
Collateral Agent at least thirty (30) days’ prior notice thereof and (ii)
prepared at the Issuer’s expense and delivered to the Collateral Agent all
financing statements, instruments and other documents necessary to preserve and
protect the Collateral or requested by the Collateral Agent or any Secured Party
in connection with such change or relocation. Any filings under the UCC or
otherwise that are occasioned by such change in name or location shall be made
at the expense of the Issuer. On the Initial Funding Date, the Issuer shall
deliver to the Collateral Agent a listing by account number of the Contracts as
of the Initial Funding Date, which listing shall constitute Schedule A hereto
and is hereby incorporated herein by reference. On each Remittance Date, the
Issuer shall deliver to the Collateral Agent an updated listing by account
number of the Contracts as of the last day of such Settlement Period (giving
effect to any releases by the Company pursuant to Section 2.15 hereof) and such
updated list shall thereupon constitute Schedule A hereto and is hereby
incorporated by reference herein.

 

(b) The Servicer shall instruct all Obligors to cause all Collections to be
deposited directly with a Lock-Box Bank, acting as agent for the Collateral
Agent, on behalf of the Secured Parties, pursuant to a Lock-Box Agreement.
Amounts received by a Lock-Box Bank in respect of Receivables may initially be
deposited into a Lock-Box Account maintained by the Lock-Box Bank as agent for
the Collateral Agent, on behalf of the Secured Parties, and for other owners of
automobile receivables serviced by the Servicer. The Servicer shall be permitted
to give instructions to the Lock-Box Banks for so long as neither a Potential
Rapid Amortization Event nor any Rapid Amortization Event has occurred
hereunder. The Servicer shall not add any bank as a Lock-Box Bank to those
listed on Exhibit A attached hereto unless such bank has entered into a Lock-Box
Agreement. The Servicer shall not terminate any bank as a Lock-Box Bank unless
the Collateral Agent shall have received fifteen (15) days’ prior notice of such
termination. The Servicer shall use its best efforts to cause the Lock-Box Bank,
pursuant to the Lock-Box Agreement, to deposit all payments on the Receivables
in the Lock-Box Account not later than the Business Day after receipt thereof
and, within two (2) Business Days of receipt of Collections into the Lock-Box
Account, the Servicer shall cause such Collections to be remitted into the
Collection Account. If the Issuer, AmeriCredit, AWC or the Servicer receives any
Collections, the Issuer, AmeriCredit, AWC or the Servicer, as applicable, shall
immediately, but in any event within two (2) Business Days of receipt, remit
(and shall cause AmeriCredit and AWC to remit) such Collections to the Lock-Box
Account or the Collection Account.

 

6



--------------------------------------------------------------------------------

SECTION 2.7. Deemed Collections; Application of Payments.

 

(a) If on any day the outstanding balance of a Receivable is either (x) reduced
as a result of any defective, rejected or returned merchandise or services, any
discount, credit, rebate, dispute, warranty claim, repossessed or returned
goods, charge-back, allowance, any billing adjustment, dilutive factor or other
adjustment or (y) reduced or canceled as a result of a setoff or offset in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction), the Issuer shall be deemed
to have received on such day a Collection of such Receivable in the amount of
such reduction or cancellation and the Issuer shall pay to the Servicer an
amount equal to such reduction or cancellation and such amount shall be
deposited into the Collection Account and applied by the Servicer as a
Collection in accordance with Section 2.3 or 2.4 hereof, as applicable. The Net
Investment shall be reduced by the amount of such payment applied to the
reduction of the Net Investment and actually received by the Agent.

 

(b) If on any day AWC or the Servicer obtains actual knowledge that any of the
representations or warranties in Article III was untrue with respect to a
Receivable as of the date such Receivable was first sold to the Issuer or has
subsequently become untrue with respect to such Receivable, the Issuer shall be
deemed to have received on such day a Collection of such Receivable in full and
the Issuer shall on such day pay to the Servicer an amount equal to the
Outstanding Balance of such Receivable and such amount shall be deposited into
the Collection Account and allocated and applied by the Servicer as a Collection
allocable to the Net Investment in accordance with Section 2.3 or 2.4 hereof, as
applicable. The Net Investment shall be reduced by the amount of such payment
applied to the reduction of the Net Investment and actually received by the
Agent.

 

(c) Any payment by an Obligor in respect of any indebtedness owed by it to the
Issuer, AmeriCredit or AWC shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor included in
the Net Investment (starting with the oldest such Receivable) to the extent of
any amounts then due and payable thereunder before being applied to any other
receivable or other indebtedness of such Obligor.

 

7



--------------------------------------------------------------------------------

SECTION 2.8. Payments and Computations, Etc. All amounts to be paid or deposited
by the Issuer or the Servicer hereunder shall be paid or deposited in accordance
with the terms hereof no later than 1:00 p.m. (New York City time) on the day
when due in immediately available funds; if such amounts are payable to the
Agent (whether on behalf of the Company or any other Owners or otherwise), they
shall be paid or deposited in the Agent’s account indicated in Section 9.3
hereof, until otherwise notified by the Agent, the Company or any other Owners.
The Issuer shall, to the extent permitted by law, pay to the applicable Secured
Parties upon demand, interest on all amounts not paid or deposited when due to
the Secured Parties hereunder at a rate equal to 2% per annum plus the Base
Rate. All computations of Carrying Costs, interest and all per annum fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed. Any
computations by the Agent of amounts payable by the Issuer hereunder shall be
binding upon the Issuer absent manifest error.

 

SECTION 2.9. Reports. On or before each Determination Date, the Servicer shall
prepare and forward to the Collateral Agent and the Agent, (i) a Servicer’s
Certificate as of the end of the preceding Settlement Period, (ii) if requested
by the Collateral Agent or the Agent, a computer tape listing by Obligor all
Receivables, together with an aging of such Receivables, and (iii) such other
information as the Collateral Agent, the Agent or any Secured Party may
reasonably request. The Agent shall provide to the Issuer, two (2) days prior to
each Determination Date, a monthly settlement statement containing information
relating to the amount of each obligation of the Company which comprises
Carrying Costs for the most recent Settlement Period and the amount of interest
earnings on all related accounts for such Settlement Period.

 

SECTION 2.10. Collection Account.

 

(a) The Collection Account. shall be established on or prior to the Initial
Funding Date and maintained in the name of the Collateral Agent, for the benefit
of the Secured Parties, and in accordance with Section 8.1. The Collection
Account shall be under the exclusive ownership and control of the Collateral
Agent, for the benefit of the Secured Parties. Subject to the terms hereof, the
Collateral Agent shall possess all right, title and interest in and to all funds
deposited from time to time in the Collection Account. The Servicer shall remit
daily from the Lock-Box Account, within two (2) Business Days of receipt, to the
Collection Account all Collections received with respect to any Receivables. On
each Remittance Date, all interest and earnings (net of losses and investment
expenses) on funds on deposit in the Collection Account shall be considered to
be Collections and shall be distributed hereunder as such. On the date on which
the Net Investment is zero and all Carrying Costs and other Aggregate Unpaids
have been paid in full, any funds remaining on deposit in the Collection Account
shall be paid to the Issuer.

 

(b) Subject to subsection (d) below, funds on deposit in the Collection Account
shall be invested in Eligible Investments by the Collateral Agent at the written
direction of the Servicer, provided that if such Eligible Investments are not
available or a Rapid Amortization Event shall have occurred, such investments
shall be made in the investment described in subclause (iv) of the definition of
Eligible Investments. Any such written directions shall specify the particular
investment to be made and shall certify that such investment is an Eligible
Investment and is permitted to be made under this Agreement.

 

8



--------------------------------------------------------------------------------

(c) The Servicer shall provide the Collateral Agent on or prior to the Initial
Funding Date and from time to time an incumbency certificate or the substantial
equivalent with respect to each officer of the Servicer that is authorized to
provide instructions relating to investments in Eligible Investments in the
Collection Account.

 

(d) Funds on deposit in the Collection Account shall be invested by the
Collateral Agent, in the name of the Collateral Agent, in Eligible Investments
that will mature so that such funds will be available so as to permit amounts in
the Collection Account to be paid and applied on the Remittance Date and
otherwise in accordance with the provisions of Sections 2.3 and 2.4 hereof. On
the last day of each funding period, all interest and earnings (net of losses
and investment expenses) on funds on deposit in the Collection Account shall be
retained in the Collection Account and be available to make any payments
required to be made hereunder (including Carrying Costs) by the Issuer. Realized
losses, if any, on amounts invested in such Eligible Investments shall be
charged against investment earnings on amounts on deposit in the Collection
Account

 

SECTION 2.11. [Intentionally Omitted].

 

SECTION 2.12. [Intentionally Omitted].

 

SECTION 2.13. [Intentionally Omitted].

 

SECTION 2.14. Spread Account; Withdrawals; Releases.

 

(a) (i) The Spread Account shall be established on or prior to the Initial
Funding Date and maintained in the name of the Collateral Agent, for the benefit
of the Secured Parties, and in accordance with Section 8.1. The Spread Account
shall be under the exclusive ownership and control of the Collateral Agent, for
the benefit of the Secured Parties.

 

(ii) Funds on deposit in the Spread Account (other than investment earnings)
shall be invested by the Collateral Agent (in the name of the Collateral Agent
on behalf of the Secured Parties) in Eligible Investments that will mature so
that such funds will be available on the Remittance Date following such
investment. Investment earnings on amounts on deposit in the Spread Account
shall be deposited into the Collection Account immediately following receipt
thereof.

 

(iii) Subject to clause (ii) above, funds on deposit in the Spread Account shall
be invested in Eligible Investments by or at the written direction of the
Servicer, provided that if such Eligible Investments are not available or a
Rapid Amortization Event shall have occurred, such investments shall be made in
the investment described in subclause (iv) of the definition of Eligible
Investments. Any such written directions shall specify the particular investment
to be made and shall certify that such investment is an Eligible Investment and
is permitted to be made under this Agreement.

 

(iv) The Servicer shall provide the Collateral Agent on the date hereof and from
time to time an incumbency certificate or the substantial equivalent with
respect to each officer of the Servicer that is authorized to provide
instructions relating to investments in Eligible Investments in the Spread
Account.

 

9



--------------------------------------------------------------------------------

(v) On the Termination Date, the Collateral Agent shall withdraw all amounts on
deposit in the Spread Account and deposit such amounts into the Collection
Account. On the date on which the Aggregate Unpaids have been paid in full in
cash, any funds remaining on deposit in the Spread Account shall be paid to the
Issuer. Realized losses, if any, on amounts invested in such Eligible
Investments shall be charged against investment earnings on amounts on deposit
in the Spread Account, as applicable.

 

(b) (i) In the event that Available Funds with respect to any Remittance Date
are insufficient to provide for the payment of the amounts described in Section
2.3(a)(i) through (vii) hereof, the Collateral Agent shall make a withdrawal
from the Spread Account in the amount of such deficiency and the proceeds from
such withdrawal shall be applied by the Collateral Agent to the required
distributions and payments. Funds may also be released from the Spread Account
each month in accordance with Section 2.3(c).

 

(ii) In the event that on any day on which a Take-Out or a Series Repurchase
occurs after giving effect to clause (b)(i) above, the amount on deposit in the
Spread Account (calculated as of the date of the Take-Out or Series Repurchase,
as applicable) exceeds the Required Spread Account Amount, the Collateral Agent
shall (x) if no Rapid Amortization Event or Potential Rapid Amortization Event
shall have occurred, release to the Issuer an amount equal to the excess of the
amount on deposit in the Spread Account over the Required Spread Account Amount
and (y) if a Rapid Amortization Event shall have occurred, apply as part of
Available Funds pursuant to Section 2.3 hereof an amount equal to the excess of
the amount on deposit in the Spread Account over the Required Spread Account
Amount.

 

(iii) In the event that on any Remittance Date after giving effect to the
amounts required to be distributed pursuant to Section 2.3(a) and any amounts to
be withdrawn pursuant to clause (b)(i) above, the amount on deposit in the
Spread Account exceeds the Required Spread Account Amount, the Collateral Agent
shall (x) if no Rapid Amortization Event or Potential Rapid Amortization Event
shall have occurred, release to the Issuer an amount equal to the excess of the
amount on deposit in the Spread Account over the Required Spread Account Amount
and (y) if a Rapid Amortization Event shall have occurred, apply as part of
Available Funds pursuant to Section 2.3 hereof an amount equal to the excess of
the amount on deposit in the Spread Account over the Required Spread Account
Amount.

 

(iv) After the occurrence of the Termination Date upon the day on which the Net
Investment is zero and the Aggregate Unpaids shall have been paid in full, in
cash, the Collateral Agent shall release to the Issuer all amounts on deposit in
the Spread Account.

 

SECTION 2.15. Optional Release.

 

On any Business Day, the Issuer shall have the right, upon delivery to the
Collateral Agent of a Take-Out Notice substantially in the form of Exhibit K
hereto, to require the Collateral Agent to release its security interest in and
its Lien on all or part of the Contracts and the related Receivables on the
terms and conditions set forth herein. In connection with any such release, the
Issuer shall pay to the Company and the other Owners, as applicable, an amount
equal to the amount necessary to reduce the Net Investment so that the ratio of
the Net Investment outstanding immediately prior to such repayment to the Net
Receivables Balance

 

10



--------------------------------------------------------------------------------

immediately prior to such repayment equals the ratio of the Net Investment
outstanding immediately following such repayment to the Net Receivables Balance
immediately following such repayment. Unless such release is to be made in
connection with a Series Repurchase, it shall be a condition precedent to any
such release that (i) the amount to be paid pursuant to the preceding sentence
shall be at least $1,000,000; (ii) the Issuer shall deposit to the Collection
Account an amount equal to the sum of (x) all unreimbursed Servicer Advances and
(y) Carrying Costs and Early Collection Fees, if any, associated with the
Receivables to be released, as determined by the Agent; (iii) the Issuer shall
have given the Agent and the Collateral Agent at least one (1) Business Day’s
irrevocable prior written notice of (x) its intention to request a release with
respect to such Contracts and Receivables and (y) the proposed date of such
release; (iv) in the case of a release of the security interest with respect to
all of the Contracts and related Receivables, the Issuer shall deposit to the
Collection Account all other Aggregate Unpaids, (v) the Issuer shall not have
applied any adverse selection criteria to the Contracts and the Receivables
being released on such date and (vi) AmeriCredit shall pay any breakage costs
incurred in connection with such release under any Hedging Arrangement. Nothing
above shall imply a duty of the Collateral Agent to determine whether such
above-referenced conditions precedent have been satisfied. The Issuer shall pay
to the Agent, for the benefit of the Company and the other Owners, as
applicable, and the Collection Account, as applicable, such amounts as are
required under this Section on the date of such release.

 

The amount described in clause (i) above upon receipt by the Agent, for the
benefit of the Company and the other Owners, as applicable, shall be applied in
reduction of the Net Investment. From the amount described in clause (iii) above
an amount equal to unreimbursed Servicer Advances shall be distributed to the
Servicer and the remainder of such amounts shall be remitted to the Agent, for
the benefit of the Company and the other Owners, as applicable, in accordance
with Section 2.3(a) hereof.

 

The Issuer shall be obligated to pay all reasonable legal fees, expenses or
other costs of the Agent, the Collateral Agent, and the Secured Parties arising
in connection with any such assignment.

 

Upon the deposit to the Collection Account and the payment by the Issuer of the
amounts described in this Section, the Collateral Agent shall execute and
deliver to the Issuer, at the Issuer’s expense, such documents or instruments as
are necessary to terminate the Collateral Agent’s security interest in the
released Receivables and the Contracts related thereto. Any such documents shall
be prepared by or on behalf of the Issuer in form and substance satisfactory to
the Collateral Agent.

 

11



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1. Representations and Warranties of the Issuer. On the Closing Date
and on each Determination Date, Remittance Date and Funding Date, the Issuer
represents and warrants to the Agent, the Collateral Agent and the Secured
Parties that:

 

(a) Existence and Power. The Issuer is a statutory trust duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all power and all material governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is now conducted. The Issuer is duly qualified to do business in, and
is in good standing in, every other jurisdiction in which the nature of its
business requires it to be so qualified.

 

(b) Authorization; Contravention. The execution, delivery and performance by the
Issuer of this Agreement and the other Transaction Documents to which it is a
party are within the Issuer’s trust powers, have been duly authorized by all
necessary trust action, require no action by or in respect of, or require the
consent or approval of, or the filing of any notice or other documentation with,
any Official Body or other Person (except as contemplated by Section 2.6
hereof), and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the Trust Agreement of the Issuer or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Issuer or result in the creation or imposition of any Adverse Claim on the
assets of the Issuer or any of its Subsidiaries (except as contemplated by
Section 2.6 hereof).

 

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
has been duly executed and delivered and constitutes the legal, valid and
binding obligation of the Issuer, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally.

 

(d) Perfection. Immediately preceding each Funding, the Issuer shall be the
legal and beneficial owner of all of the Receivables, Related Security and
Collections, free and clear of all Adverse Claims. On or prior to each Funding
and each day on which a Receivable is sold to the Issuer by AWC pursuant to the
Master Receivables Purchase Agreement, all financing statements and other
documents required to be recorded or filed in order to perfect and protect (i)
the Issuer’s interest in the Receivables, the Contracts related thereto, the
Related Security with respect thereto and all Proceeds thereof against all
creditors of and purchasers from AmeriCredit or AWC, as applicable and (ii) the
interest of the Collateral Agent on behalf of the Company and the other Owners
in the Collateral against all creditors of and purchasers from AmeriCredit, AWC
and the Issuer will have been duly filed in each filing office necessary for
such purpose, and all filing fees and taxes, if any, payable in connection with
such filings shall have been paid in full.

 

(e) Accuracy of Information. All information heretofore furnished by the Issuer
(including without limitation, the Servicer’s Certificate, any reports delivered
pursuant to

 

12



--------------------------------------------------------------------------------

Section 2.9 hereof and AmeriCredit Corp.’s financial statements) to the
Collateral Agent, the Secured Parties, the Agent or any of the other Persons
party hereto for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all such information hereafter furnished
by the Issuer to any such Person will be, true and accurate in every material
respect, and the Issuer has not omitted to disclose any information which is
material to the transaction on the date such information is furnished.

 

(f) Tax Status. All tax returns (federal, state and local) required to be filed
with respect to the Issuer have been filed (which filings may be made by an
Affiliate of the Issuer on a consolidated basis covering the Issuer and other
Persons) and there has been paid or adequate provision made for the payment of
all taxes, assessments and other governmental charges in respect of the Issuer
(or in the event consolidated returns have been filed, with respect to the
Persons subject to such returns).

 

(g) Action, Suits. There are no actions, suits or proceedings pending, or to the
knowledge of the Issuer threatened, against or affecting (x) the Issuer or its
properties and (y) except as set forth in Exhibit E hereto, against any
Affiliate of the Issuer or their respective properties, in or before any court,
arbitrator or other body which in the case of clause (y), individually or in the
aggregate, could reasonably be expected to have a material adverse effect on the
Issuer if determined adversely to such Affiliate. The Issuer is not in violation
of any order of any Official Body.

 

(h) Use of Proceeds. The proceeds of any Funding will be used by the Issuer to
(a) acquire the Receivables, the Contracts related thereto and the Related
Security with respect thereto from AWC pursuant to the Master Receivables
Purchase Agreement, (b) to pay down debt in connection with the purchase of the
Receivables and Contracts pursuant to the Master Receivables Purchase Agreement,
or (c) to make distributions constituting a return of capital. No proceeds of
any Funding will be used by the Issuer to acquire any security in any
transaction which is subject to Section 12 of the Securities Exchange Act of
1934, as amended or for any purpose that violates any applicable law, rule or
regulation, including Regulation U of the Federal Reserve Board.

 

(i) State of Organization; Location. The state of organization, principal place
of business, chief executive office of the Issuer are located at the address of
the Issuer indicated in Section 9.3 hereof and the offices where the Issuer
keeps all its Records, are located at the address(es) described on Exhibit F or
such other locations notified to the Company in accordance with Section 2.6
hereof in jurisdictions where all action required by Section 2.6 hereof has been
taken and completed.

 

(j) Good Title. Upon each Funding and on each day on which a Receivable and
related Contract is sold to the Issuer by AWC pursuant to the Master Receivables
Purchase Agreement, the Collateral Agent shall acquire a valid and perfected
first priority security interest in each Receivable and related Contract that
exists on the date of such Funding and sale and in the Related Security and
Collections with respect thereto free and clear of any Adverse Claim.

 

13



--------------------------------------------------------------------------------

(k) Tradenames, Etc. As of the date hereof: (i) the Issuer has only the
subsidiaries and divisions listed on Exhibit G hereto; and (ii) the Issuer has
not operated under any tradenames and has not changed its name, merged with or
into or consolidated with any other corporation or been the subject of any
proceeding under Title 11, United States Code (Bankruptcy).

 

(l) Nature of Receivables. Each Receivable (x) represented by the Issuer or the
Servicer to be an Eligible Receivable (including in any report, document or
instrument delivered hereunder or in connection with any other Transaction
Documents) or (y) included in any calculation of the Net Receivables Balance,
satisfies at the time of such representation or inclusion the definition of
“Eligible Receivable” set forth herein.

 

(m) Credit and Collection Policy. Since June 30, 2004, there have been no
material changes in the Credit and Collection Policy other than as permitted
hereunder.

 

(n) [Reserved].

 

(o) No Rapid Amortization Event. No event has occurred and is continuing and no
condition exists which constitutes a Rapid Amortization Event or a Potential
Rapid Amortization Event.

 

(p) Not an Investment Company or a Holding Company. The Issuer is not, and is
not controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is exempt from all provisions of such Act.
The Issuer is not a “holding company,” or a subsidiary or affiliate of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

(q) ERISA. Each of the Issuer and its ERISA Affiliates is in compliance in all
material respects with ERISA and no lien exists in favor of the Pension Benefit
Guaranty Corporation on any of the Receivables.

 

(r) Lock-Box Accounts. The names and addresses of all the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Exhibit A hereto (or at such other Lock-Box Banks and/or
with such other Lock-Box Accounts as have been notified to the Collateral Agent
and for which Lock-Box Agreements have been executed in accordance with Section
2.6(b) hereof and delivered to the Collateral Agent). All Obligors have been
instructed (or will be instructed on their next billing statement) to make
payment to a Lock-Box Account.

 

(s) Bulk Sales. No transaction contemplated hereby or by the Note Purchase
Agreement or the Master Receivables Purchase Agreement requires compliance with
any bulk sales act or similar law.

 

(t) Transfers of Receivables. Each Receivable which has been transferred to the
Issuer by AWC has been purchased (i) by the Issuer from AWC pursuant to, and in
accordance with, the terms of the Master Receivables Purchase Agreement and the
related Supplement and (ii) by AWC from AmeriCredit pursuant to, and in
accordance with, the terms of the Master Sale and Contribution Agreement and the
related Sale Agreement.

 

14



--------------------------------------------------------------------------------

(u) Preference; Voidability. With respect to each transfer of Receivables and
Related Security from AWC to the Issuer, the Issuer has given reasonably
equivalent value to AWC in consideration for such transfer of Receivables and
Related Security, and each such transfer has not been made for or on account of
an antecedent debt owed by AWC to the Issuer and no such transfer is or may be
voidable under any Section of the Bankruptcy Code.

 

(v) Insurance Policies. At the time of the sale of each Receivable and related
Contract by AWC to the Issuer pursuant to the Master Receivables Purchase
Agreement, each Financed Vehicle is required to be covered by physical damage
and liability insurance obtained by the related Obligor at least in the amount
required by the related Contract, and each such required insurance policy is
required to name AWC or the Servicer, as loss payee and is required to be in
full force and effect.

 

(w) Representations and Warranties of AmeriCredit and AWC. Each of the
representations and warranties of AmeriCredit set forth in Section 3.3 of the
Master Sale and Contribution Agreement and of AWC set forth in Section 3.3 of
the Master Receivables Purchase Agreement are true and correct in all material
respects and each of AmeriCredit and AWC hereby remakes all such representations
and warranties for the benefit of the Agent, the Collateral Agent, the Company
and the other Owners.

 

Any document, instrument, certificate or notice delivered hereunder by the
Issuer to the Agent, the Collateral Agent or the Secured Parties shall be deemed
a representation and warranty by the Issuer.

 

SECTION 3.2. Representations and Warranties of the Servicer. On the Closing Date
and on each Determination Date, Remittance Date and Funding Date, the Servicer
represents and warrants to the Agent, the Collateral Agent and the Secured
Parties that:

 

(a) Corporate Existence and Power. The Servicer is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all corporate power and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is now conducted. The
Servicer is duly qualified to do business in and is in good standing in every
other jurisdiction in which the nature of its business requires it to be so
qualified.

 

(b) Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Servicer of this Agreement and the other
Transaction Documents to which it is a party are within the Servicer’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or require the consent or approval of, or the filing
of any notice or other documentation with, any Official Body (except as
contemplated by Section 2.6 hereof), and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or bylaws of the Servicer or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Servicer or result in the creation or imposition of any Adverse Claim on assets
of the Servicer or any of its Subsidiaries (except as contemplated by Section
2.6 hereof).

 

15



--------------------------------------------------------------------------------

(c) Binding Effect. This Agreement has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Servicer, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally.

 

(d) Accuracy of Information. All information heretofore furnished by the
Servicer to the Collateral Agent, the Secured Parties, the Agent or any of the
other Persons party hereto for purposes of or in connection with this Agreement
or any transaction contemplated hereby is, and all such information hereafter
furnished by the Servicer to the Collateral Agent, the Secured Parties or the
Agent will be, true and accurate in every material respect, and the Servicer has
not omitted, and will not omit, to disclose any information which is material to
the transactions contemplated by this Agreement on the date such information was
or is furnished.

 

(e) Action, Suits. There are no actions, suits or proceedings pending, or to the
knowledge of the Servicer threatened, against or affecting the Servicer or any
Affiliate of the Servicer or their respective properties, in or before any
court, arbitrator or other body, which, individually or in the aggregate, could
reasonably be expected to cause a material adverse effect on the Servicer or any
such Affiliate. The Servicer is not in violation of any order of any Official
Body.

 

(f) [Reserved].

 

(g) Credit and Collection Policy. Since June 30, 2004, there have been no
material changes in the Credit and Collection Policy other than as permitted
hereunder.

 

(h) Nature of Receivables. Each Receivable included in the calculation of the
Net Receivables Balance satisfies at such time the definition of “Eligible
Receivable”.

 

(i) Not an Investment Company or a Holding Company. The Servicer is not, and is
not controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is exempt from all provisions of such Act.
The Servicer is not a “holding company,” or a subsidiary or affiliate of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

(j) Lock-Box Accounts. The names and addresses of all the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Exhibit A (or at such other Lock-Box Banks and/or with
such other Lock-Box Accounts as have been notified to the Issuer and the
Collateral Agent and for which Lock-Box Agreements have been executed in
accordance with Section 2.6(b) hereof and delivered to the Collateral Agent).
All Obligors have been instructed (or will be instructed on their next billing
statement) to make payment to a Lock-Box Account.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.1. Conditions to Effectiveness. On or prior to the date of execution
hereof, the Issuer shall deliver to the Agent the following documents,
instruments and fees all of which shall be in a form and substance acceptable to
the Agent:

 

(a) An executed copy of this Agreement, the Master Sale and Contribution
Agreement, the Master Receivables Purchase Agreement, the Fee Letter and each of
the other Transaction Documents (other than the Note, any Hedging Arrangement
and the Lock-Box Agreement).

 

(b) Any other fees or amounts due and payable on the Closing Date in accordance
with the Fee Letter.

 

(c) Such other documents, approvals, consents, instruments, certificates or
opinions as the Collateral Agent or the Secured Parties shall reasonably
request.

 

SECTION 4.2. Conditions to Initial Funding. The obligation of the Company to
make the Initial Funding hereunder is subject to (i) satisfaction of the
conditions precedent set forth in Section 4.1 hereof and Section 2.1(d) of the
Note Purchase Agreement and (ii) receipt by the Agent of the following
documents, instruments and fees, all of which shall be in a form and substance
acceptable to the Agent:

 

(a) A copy of the resolutions of the Board of Directors of AmeriCredit,
certified by its Secretary approving the execution, delivery and performance by
it (and the Issuer) of this Agreement, the Master Sale and Contribution
Agreement, the Master Receivables Purchase Agreement and the other Transaction
Documents to be delivered by it (and the Issuer) hereunder or thereunder and all
other documents evidencing necessary corporate action (including shareholders
consents) and government approvals, if any.

 

(b) A copy of the resolutions of the Board of Directors of AWC, certified by its
Secretary approving the execution, delivery and performance by it of this
Agreement, the Master Sale and Contribution Agreement, the Master Receivables
Purchase Agreement, the Trust Agreement and the other Transactions Documents to
be delivered by it hereunder or thereunder and all other documents evidencing
necessary corporate action (including shareholders consents, if any) and
government approvals, if any.

 

(c) The certificate of trust of the Issuer certified by the Secretary of State
of the State of Delaware dated a date reasonably prior to the Initial Funding
Date.

 

(d) The certificate of incorporation and bylaws of AmeriCredit.

 

(e) (i) The articles of incorporation of the Owner Trustee certified by an
officer of the Owner Trustee dated a date reasonably prior to the Initial
Funding Date and (ii) a power of attorney granted by the Trust in favor of the
Wilmington Trust Company.

 

17



--------------------------------------------------------------------------------

(f) A Good Standing Certificate for the Issuer issued by the Secretary of State
of the State of Delaware and certificates of qualification as a foreign trust
issued by the Secretary of State or other similar official of each jurisdiction
where such qualification is material to the transactions contemplated by this
Agreement, the Master Receivables Purchase Agreement and the other Transaction
Documents, in each case, dated a date reasonably prior to the Initial Funding
Date.

 

(g) A Good Standing Certificate for AmeriCredit issued by the Secretary of State
of the State of Delaware and certificates of qualification as a foreign
corporation issued by the Secretary of State or other similar official of Texas,
California and Florida, in each case, dated a date reasonably prior to the
Initial Funding Date.

 

(h) A Good Standing Certificate for AWC issued by the Secretary of State of the
State of Nevada and certificates of qualification as a foreign corporation
issued by the Secretary of State or other similar official of each jurisdiction
where such qualification is material to the transactions contemplated by this
Agreement, the Master Sale and Contribution Agreement, the Master Receivables
Purchase Agreement and the other Transaction Documents, in each case, dated a
date reasonably prior to the Initial Funding Date.

 

(i) A Good Standing Certificate for the Owner Trustee issued by the Secretary of
State of the State of Delaware, dated a date reasonably prior to the Initial
Funding Date.

 

(j) A Certificate of the Secretary of AmeriCredit substantially in the form of
Exhibit I hereto.

 

(k) A Certificate of the Secretary of AWC substantially in the form of Exhibit I
hereto.

 

(l) A Certificate of the Secretary of the Owner Trustee substantially in the
form of Exhibit I hereto.

 

(m) Acknowledgement copies of proper financing statements (Form UCC-1), naming
AmeriCredit as the Issuer/seller in favor of AWC as secured party/purchaser and
the Collateral Agent, for the benefit of the Secured Parties, as assignee of the
secured party/purchaser or other similar instruments or documents as may be
necessary or in the reasonable opinion of the Collateral Agent desirable under
the UCC of all appropriate jurisdictions or any comparable law to perfect AWC’s
interest in the Receivables, Related Security and Collections, free and clear of
any Adverse Claim.

 

(n) Acknowledgement copies of proper financing statements (Form UCC-1), naming
AWC as the Issuer/seller in favor of the Issuer as secured party/purchaser and
the Collateral Agent, for the benefit of the Secured Parties, as assignee of the
secured party/purchaser or other similar instruments or documents as may be
necessary or in the reasonable opinion of the Collateral Agent desirable under
the UCC of all appropriate jurisdictions or any comparable law to perfect the
Issuer’s interest in the Receivables, Related Security and Collections, free and
clear of any Adverse Claim.

 

18



--------------------------------------------------------------------------------

(o) Acknowledgement copies of proper financing statements (Form UCC-1), naming
the Issuer as the Issuer in favor of the Collateral Agent, for the benefit of
the Secured Parties, or other similar instruments or documents as may be
necessary or in the reasonable opinion of the Collateral Agent desirable under
the UCC of all appropriate jurisdictions or any comparable law to perfect the
Collateral Agent’s security interest in the Collateral, including all
Receivables, Related Security and Collections, free and clear of any Adverse
Claim.

 

(p) Copies of proper statements (Form UCC-3), if any, necessary to terminate all
security interests and other rights of any person in the Receivables, Related
Security and Collections, previously granted by AmeriCredit.

 

(q) Copies of proper statements (Form UCC-3), if any, necessary to terminate all
security interests and other rights of any person in the Receivables, Related
Security and Collections, previously granted by AWC.

 

(r) Copies of proper statements (Form UCC-3), if any, necessary to terminate all
security interests and other rights of any person in the Collateral, including
the Receivables, Related Security and Collections, previously granted by the
Issuer.

 

(s) Certified copies of search reports dated a date reasonably near the date of
the Initial Funding listing all effective financing statements which name the
Issuer, AmeriCredit or AWC (under its present name and any previous name) as
debtor and which are filed in jurisdictions in which the filings were made
pursuant to items (p), (q) and (r) above together with copies of such financing
statements with respect to AWC and the Issuer, and, with respect to AmeriCredit,
as may be requested by the Agent or its counsel (none of which shall cover any
Receivables or Contracts).

 

(t) Executed copies of the Lock-Box Agreements relating to each of the Lock-Box
Accounts.

 

(u) An opinion of Dewey Ballantine LLP, special counsel to the Issuer,
AmeriCredit and AWC, relating to certain corporate, security interest and tax
matters, in form and substance satisfactory to the Agent and the Agent’s
counsel.

 

(v) An opinion of Dewey Ballantine LLP, special counsel to the Issuer,
AmeriCredit and AWC, relating to certain bankruptcy and insolvency matters (i.e.
“true sale” and non-consolidation), in form and substance satisfactory to the
Agent and the Agent’s counsel.

 

(w) The Note, duly executed by the Issuer and appropriately completed.

 

(x) Executed copies of the documentation relating to any Hedging Arrangement.

 

(y) Such other documents, approvals, consents, instruments, certificates or
opinions as the Collateral Agent or the Secured Parties shall reasonably
request.

 

19



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS

 

SECTION 5.1. Affirmative Covenants of the Issuer and AmeriCredit. At all times
from the date hereof to the later to occur of (i) the Termination Date or (ii)
the date on which the Net Investment has been reduced to zero, all accrued
Carrying Costs shall have been paid in full in cash and all other Aggregate
Unpaids shall have been paid in full in cash, unless the Collateral Agent and
the Secured Parties shall otherwise consent in writing:

 

(a) Financial Reporting and Other Information. AmeriCredit and AWC shall, and
shall cause the Issuer and each of the Issuer’s, AmeriCredit’s and AWC’s
Subsidiaries to, maintain, for itself and each of its respective Subsidiaries, a
system of accounting established and administered in accordance with GAAP, and
furnish to the Agent and the Collateral Agent:

 

(i) Annual Reporting. As soon as available and in any event within 90 days (or
the next succeeding Business Day if the last day of such period is not a
Business Day) after the end of each fiscal year, a copy of the audited
consolidated financial statements for such year for AmeriCredit Corp. and its
consolidated Subsidiaries prepared in accordance with GAAP and any management
letter (which letter shall be furnished as soon as available) prepared by
independent certified public accountants acceptable to the Agent, certified,
without qualification by such accountants and each other report or statement
sent to shareholders or publicly filed by AmeriCredit Corp. or the Issuer.

 

(ii) Annual Statement as to Compliance. On or before October 31 (or 120 days
after the end of the Servicer’s fiscal year, if other than June 30) of each
year, beginning on October 31, 2004, an officer’s certificate signed by any
Responsible Officer of the Servicer, dated as of June 30 (or other applicable
date) of such year, stating that (i) a review of the activities of the Servicer
during the preceding 12-month period (or such other period as shall have elapsed
from the Closing Date to the date of the first such certificate (which period
shall not be less than six months)) and of its performance under this Agreement
has been made under such officer’s supervision, and (ii) to such officer’s
knowledge, based on such review, the Servicer has fulfilled all its obligations
under this Agreement throughout such period, or, if there has been a default in
the fulfillment of any such obligation, specifying each such default known to
such officer and the nature and status thereof.

 

(iii) Quarterly Reporting. As soon as available and in any event within 45 days
(or the next succeeding Business Day if the last day of such period is not a
Business Day) after the end of each of the first three quarters of each fiscal
year of AmeriCredit Corp., a consolidated balance sheet of AmeriCredit Corp. and
its consolidated Subsidiaries as of the end of such quarter and including the
prior comparable period, and a consolidated statement of income of AmeriCredit
Corp. and its consolidated Subsidiaries for such quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer, chief accounting officer
or any senior vice president of AmeriCredit Corp. identifying such documents as
being the documents described in this Section 5.1(a)(ii) and stating that the
information set forth therein fairly presents the financial condition of
AmeriCredit Corp. and its consolidated Subsidiaries as of and for the periods
then ended, subject to year-end adjustments consisting only of normal, recurring
accruals.

 

20



--------------------------------------------------------------------------------

(iv) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate signed by AmeriCredit Corp.’s chief
financial officer, treasurer or authorized officer who shall hold the office of
a Vice President or above, stating that (x) the attached financial statements
have been prepared in accordance with GAAP and accurately reflect the financial
condition of the Issuer or AmeriCredit Corp. as applicable and (y) to the best
of such Person’s knowledge, no Rapid Amortization Event or Potential Rapid
Amortization Event exists, or if any Rapid Amortization Event or Potential Rapid
Amortization Event exists, stating the nature and status thereof and showing the
computation of, and showing compliance with, each of the financial ratios and
restrictions set forth in Section 5.4 and Section 6.1(o) hereof.

 

(v) [Reserved].

 

(vi) [Reserved].

 

(vii) Notice of Rapid Amortization Events or Potential Rapid Amortization
Events, Etc. (A) As soon as possible and in any event within two (2) Business
Days after the occurrence of each Rapid Amortization Event or each Potential
Rapid Amortization Event, a statement of the chief financial officer, chief
accounting officer or treasurer of the Servicer setting forth details of such
Rapid Amortization Event or Potential Rapid Amortization Event and the action
which the Issuer proposes to take with respect thereto, which information shall
be updated promptly from time to time; and (B) promptly after the Issuer obtains
knowledge thereof, notice of any litigation, investigation or proceeding that
may exist at any time between the Servicer and any Person that may result in a
material averse effect on the Servicer or any litigation or proceeding relating
to any Transaction Document.

 

(viii) Change in Credit and Collection Policy and Debt Ratings. Within fifteen
(15) days after the date any material change in or material amendment to the
Credit and Collection Policy is made, a copy of the Credit and Collection Policy
then in effect indicating such change or amendment. Within fifteen (15) days
after the date of any change in AmeriCredit’s or AmeriCredit Corp.’s public or
private debt ratings, if any, a written certification of AmeriCredit’s or
AmeriCredit Corp.’s public and private debt ratings after giving effect to any
such change.

 

(ix) ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any Reportable Event (as defined in Article
IV of ERISA) which the Issuer, AmeriCredit, AWC or any ERISA Affiliate of the
Issuer, AmeriCredit or AWC files under ERISA with the Internal Revenue Service,
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or
which the Issuer, AmeriCredit, AWC or any ERISA Affiliates of the Issuer,
AmeriCredit or AWC receives from the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor.

 

21



--------------------------------------------------------------------------------

(x) Change in Accountants or Accounting Policy. Promptly, notice of any change
in the accountants or material change in accounting policy of either the Issuer,
AmeriCredit Corp., AmeriCredit or AWC.

 

(xi) Other Information. Such other information (including non-financial
information) with respect to the Issuer, AmeriCredit Corp., AmeriCredit, AWC or
any of their respective Subsidiaries as the Agent, the Collateral Agent or any
Secured Party may from time to time reasonably request.

 

(b) Conduct of Business. (i) AmeriCredit and AWC shall cause the Issuer and each
of the Issuer’s, AmeriCredit’s and AWC’s Subsidiaries to, carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently conducted and do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
corporation in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and (ii) the Issuer and AWC shall at all times be a wholly-owned
Subsidiary of AmeriCredit.

 

(c) Compliance with Laws. AmeriCredit or AWC shall, and shall cause the Issuer
and each of the Issuer’s, AmeriCredit’s and AWC’s Subsidiaries to, comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it or its respective properties may be subject.

 

(d) Furnishing of Information and Inspection of Records. AmeriCredit or AWC
shall, and shall cause the Issuer to, furnish to the Agent from time to time
such information with respect to the Receivables as the Agent may reasonably
request, including, without limitation, listings identifying the Obligor and the
outstanding balance for each Receivable. AmeriCredit or AWC shall, and shall
cause the Issuer to, at any time and from time to time, during regular business
hours and, provided that a Rapid Amortization Event or Potential Rapid
Amortization Event shall not have occurred and be continuing, upon reasonable
prior notice, permit the Collateral Agent or any Secured Party, or their agents
or representatives, (i) to examine and make copies of and take abstracts from
all Records and (ii) to visit the offices and properties of the Issuer,
AmeriCredit or AWC, as applicable, for the purpose of examining such Records,
and to discuss matters relating to Receivables or the Issuer’s, AmeriCredit’s or
AWC’s performance hereunder and under the other Transaction Documents to which
such Person is a party with any of the officers, directors, employees or
independent public accountants of the Issuer, AmeriCredit or AWC, as applicable,
having knowledge of such matters.

 

(e) Offices, Records and Books of Account. The Issuer (i) shall keep its state
of organization, principal place of business and chief executive office (as such
terms or similar terms are used in the UCC) and the office where it keeps its
records concerning the Receivables at the address of the Issuer set forth in
Section 9.3 hereof or at any other locations in jurisdictions where all actions
requested by the Secured Parties to protect and perfect the interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral have
been taken and completed and (ii) shall provide the Collateral Agent with at
least 30 days’ written notice before making any change in the Issuer’s name or
making any other change in the Issuer’s identity or corporate structure that
could render any UCC financing statement filed in connection with this Agreement
seriously misleading as such term (or similar term) is used in the UCC.

 

22



--------------------------------------------------------------------------------

Each notice to the Collateral Agent pursuant to the foregoing sentence shall set
forth the applicable change and the effective date thereof. AmeriCredit or AWC
shall, and shall cause the Issuer to, maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the daily
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable). AmeriCredit or AWC shall, and shall cause the Issuer
to, give the Agent notice of any material change in the administrative and
operating procedures of the Issuer, AmeriCredit or AWC, as applicable, referred
to in the previous sentence.

 

(f) Performance and Compliance with Contracts Related to the Receivables.
AmeriCredit or AWC, at their expense, shall, and shall cause the Issuer to,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by the Issuer, AmeriCredit or AWC under
the Contracts related to the Receivables.

 

(g) Credit and Collection Policies. AmeriCredit or AWC shall, and shall cause
the Issuer to, comply in all material respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

 

(h) Collections. AmeriCredit or AWC shall, and shall cause the Issuer to,
instruct all Obligors to cause all Collections to be deposited directly to a
Lock-Box Account.

 

(i) Collections Received. AmeriCredit or AWC shall, and shall cause the Issuer
to, hold in trust, and deposit, immediately, but in any event not later than two
(2) Business Days of its receipt thereof, to the Lock-Box Account or the
Collection Account all Collections received from time to time by the Issuer,
AmeriCredit or AWC, as the case may be.

 

(j) Contribution Treatment. AmeriCredit shall not and, if either AWC or the
Issuer shall produce separate financial statements, AWC and the Issuer shall not
and AmeriCredit shall cause AWC and the Issuer not to, account for (except as
required for accounting and tax purposes), or otherwise treat, the transactions
contemplated by the Master Receivables Purchase Agreement in any manner other
than as a contribution of Receivables by AWC to the Issuer. In addition,
AmeriCredit shall and, if either AWC or the Issuer shall produce separate
financial statements, AWC and the Issuer shall and AmeriCredit shall cause AWC
and the Issuer to, disclose (in a footnote or otherwise) in all of its financial
statements (including any such financial statements consolidated with any other
Persons’ financial statements) the existence and nature of the transactions
contemplated by the Master Receivables Purchase Agreement and the interest of
the Issuer (in the case of AmeriCredit’s or AWC’s financial statements) in the
Affected Assets. Furthermore, AmeriCredit shall not and, if AWC shall produce
separate financial statements, AWC shall not and AmeriCredit shall cause AWC not
to, account for (except as required for accounting and tax purposes), or
otherwise treat, the transactions contemplated by the Master Sale and
Contribution Agreement in any manner other than as a contribution of Receivables
by AmeriCredit to AWC. In addition, AmeriCredit shall and, if AWC shall produce
separate financial statements, AWC shall and AmeriCredit shall cause AWC

 

23



--------------------------------------------------------------------------------

to, disclose (in a footnote or otherwise) in all of its financial statements
(including any such financial statements consolidated with any other Persons’
financial statements) the existence and nature of the transactions contemplated
by the Master Sale and Contribution Agreement and the interest of AWC in the
Affected Assets.

 

(k) Issuer’s Separate Business. The Issuer shall be a limited purpose entity
whose primary activities are restricted in the Trust Agreement to (i) purchasing
or otherwise acquiring from AWC, owning, holding, granting security interests or
selling interests in Affected Assets, (ii) entering into agreements for the
selling, financing and servicing of the Affected Assets, and (iii) conducting
such other activities as it deems necessary or appropriate to carry out its
primary activities. The Issuer shall not create any Subsidiaries or divisions.
The Issuer shall not engage in any business other than the transactions
contemplated by the Transaction Documents. The Issuer shall at all times (a) to
the extent the Issuer’s office is located in the offices of AmeriCredit, AWC or
any Affiliate of AmeriCredit or AWC, pay fair market rent for its executive
office space located in such offices, (b) maintain the Issuer’s books, financial
statements, accounting records and other trust documents and records separate
from those of AmeriCredit, AWC or any other entity, (c) not commingle the
Issuer’s assets with those of AmeriCredit, AWC or any other entity, (d) act
solely in its own name and through its own authorized officers and agents, (e)
make investments directly or by brokers engaged and paid by the Issuer or its
agents (provided that if any such agent is an Affiliate of the Issuer it shall
be compensated at a fair market rate for its services), (f) separately manage
its liabilities from those of AmeriCredit, AWC or any Affiliates of AmeriCredit
or AWC and pay its own liabilities, including all administrative expenses, from
its own separate assets, except that AmeriCredit may pay the organizational
expenses of the Issuer, and (g) pay from the Issuer’s assets all obligations and
indebtedness of any kind incurred by the Issuer. The Issuer shall abide by all
trust formalities, and, if the Issuer prepares separate financial statements,
the Issuer shall cause those financial statements to be prepared in accordance
with GAAP in a manner that indicates the separate existence of the Issuer and
its assets and liabilities. The Issuer shall (i) pay all its liabilities, (ii)
not assume the liabilities of AmeriCredit, AWC or any Affiliate of AmeriCredit
or AWC, (iii) not lend funds or extend credit to AmeriCredit, AWC or any
Affiliate of AmeriCredit or AWC and (iv) not guarantee the liabilities of
AmeriCredit, AWC or any Affiliates of AmeriCredit or AWC. The officers of the
Issuer (as appropriate) shall make decisions with respect to the business and
daily operations of the Issuer independent of and not dictated by any
controlling entity. The Issuer shall not engage in any business not permitted by
the Trust Agreement as in effect on the Closing Date.

 

(l) AWC’s Separate Business. AWC shall, and AmeriCredit shall cause AWC to,
restrict its primary activities to (i) purchasing or otherwise acquiring
Affected Assets from AmeriCredit pursuant to the Master Sale and Contribution
Agreement, (ii) selling, contributing, transferring and assigning Affected
Assets to the Issuer pursuant to the Master Receivables Purchase Agreement and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities. AWC shall not create any Subsidiaries or
divisions. AWC shall not engage in any business other than the transactions
contemplated by the Transaction Documents.

 

(m) Trust Agreement. The Issuer shall only amend, alter, change or repeal the
Trust Agreement with the prior written consent of the Collateral Agent.

 

24



--------------------------------------------------------------------------------

SECTION 5.2. Negative Covenants of the Issuer and AmeriCredit. At all times from
the date hereof to the later to occur of (i) the Termination Date or (ii) the
date on which the Net Investment has been reduced to zero, all accrued Carrying
Costs shall have been paid in full in cash and all other Aggregate Unpaids shall
have been paid in full in cash, unless the Collateral Agent and the Secured
Parties shall otherwise consent in writing:

 

(a) No Sales, Liens, Etc. Except as otherwise provided herein and in the Master
Receivables Purchase Agreement, AmeriCredit and AWC shall not, and shall not
permit the Issuer to, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim (or the
filing of any financing statement) upon or with respect to any of the Affected
Assets, or any account which concentrates in a Lock-Box Bank to which any
Collections of any Receivable are sent, or assign any right to receive income in
respect thereof.

 

(b) No Extension or Amendment of Receivables. Except as otherwise permitted
pursuant to the Servicing Agreement, AmeriCredit or AWC shall not, and shall not
permit the Issuer to, extend, amend or otherwise modify the terms of any
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.

 

(c) No Amendments. AmeriCredit or AWC shall not, and shall not permit the Issuer
to, amend, supplement or otherwise modify the Master Receivables Purchase
Agreement or waive any provision thereof, in each case except with the prior
written consent of the Collateral Agent and the Agent; nor shall AmeriCredit or
AWC take, or permit the Issuer to take, any other action under the Master
Receivables Purchase Agreement that could have a material adverse effect on the
Agent, the Company or any other Owner or which is inconsistent with the terms of
this Agreement. AmeriCredit or AWC shall not amend, supplement or otherwise
modify the Master Sale and Contribution Agreement or waive any provision
thereof, in each case except with the prior written consent of the Collateral
Agent and the Agent; nor shall AmeriCredit or AWC take any other action under
the Master Sale and Contribution Agreement that could have a material adverse
effect on the Agent, the Company or any other Owner or which is inconsistent
with the terms of this Agreement.

 

(d) No Change in Business or Credit and Collection Policy. AmeriCredit or AWC
shall not, and shall not permit the Issuer to, make any change in the character
of its business or in the Credit and Collection Policy, which change would, in
either case impair the collectibility of any Receivable.

 

(e) No Mergers, Sale of Assets, Etc. AmeriCredit or AWC shall not, and shall not
permit the Issuer to, (i) consolidate or merge with or into any other Person, or
(ii) sell, lease or transfer all or substantially all of its assets to any other
Person, provided, however, that no such sale shall be deemed to occur solely as
a result of a Series Repurchase or a Take-Out or solely as a result of the sale
of Contracts and related Receivables which are released to the Issuer pursuant
to Section 2.15(c) hereof.

 

(f) Change in Payment Instructions to Obligors. AmeriCredit or AWC shall not,
and shall not permit the Issuer or the Servicer to, add or terminate any bank as
a Lock-Box Bank or any account as a Lock-Box Account to or from those listed in
Exhibit A hereto or

 

25



--------------------------------------------------------------------------------

make any change in its instructions to Obligors regarding payments to be made to
any Lock-Box Account, unless (i) such instructions are to deposit such payments
to another existing Lock-Box Account or (ii) the Collateral Agent and the Agent
shall have received written notice of such addition, termination or change at
least 30 days prior thereto and the Collateral Agent and the Agent shall have
received a Lock-Box Agreement executed by each new Lock-Box Bank or existing
Lock-Box Bank, as applicable, with respect to each new Lock-Box Account.

 

(g) Deposits to Lock-Box Accounts. AmeriCredit or AWC shall not, and shall not
permit the Issuer to, deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box or any Lock-Box Account cash or cash
proceeds other than Collections of Receivables which have been assigned to a
financial institution in its capacity as agent or collateral agent for the
secured parties in connection with a credit facility.

 

(h) Change of Name, Etc. AmeriCredit or AWC shall not, and shall not permit the
Issuer to, change its name, identity or structure or the location of its chief
executive office, unless at least 30 days prior to the effective date of any
such change the Issuer, AmeriCredit or AWC, as applicable, delivers to the
Collateral Agent (i) such documents, instruments or agreements, executed by the
Issuer or the Collateral Agent, as applicable, as are necessary to reflect such
change and to continue the perfection of the Collateral Agent’s security
interest in the Collateral and (ii) new or revised Lock-Box Agreements executed
by the Lock-Box Banks which reflect such change and enable the Agent to continue
to exercise its rights contained in Section 2.6 hereof.

 

(i) Contribution Treatment. AmeriCredit and AWC shall not, and shall not permit
the Issuer to account for (except as required for accounting and tax purposes),
or otherwise treat, the transactions contemplated by the Master Receivables
Purchase Agreement in any manner other than as a contribution of Receivables by
AWC to the Issuer.

 

(j) Other Debt. Except as provided for herein, the Issuer shall not create,
incur, assume or suffer to exist any indebtedness whether current or funded, or
any other liability other than (i) indebtedness of the Issuer representing fees,
expenses and indemnities arising hereunder or under the Master Receivables
Purchase Agreement for the purchase price of the Receivables under the Master
Receivables Purchase Agreement, and (ii) other indebtedness incurred in the
ordinary course of its business in an aggregate amount not to exceed $25,000 at
any time outstanding.

 

(k) ERISA Matters. The Servicer shall not, and shall not permit AmeriCredit or
AWC to, (i) engage or permit any of its respective ERISA Affiliates to engage in
any prohibited transaction (as defined in Section 4975 of the Code and Section
406 of ERISA) for which an exemption is not available or has not previously been
obtained from the U.S. Department of Labor; (ii) permit to exist any accumulated
funding deficiency (as defined in Section 302(a) of ERISA and Section 412(a) of
the Code) or funding deficiency with respect to any Benefit Plan other than a
Multiemployer Plan; (iii) fail to make any payments to any Multiemployer Plan
that the Issuer, AmeriCredit, AWC or any ERISA Affiliate of the Issuer,
AmeriCredit or AWC is required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (iv) terminate any Benefit
Plan so as to result in any liability; (v) permit to exist any occurrence of any
reportable event described in Title IV of ERISA which

 

26



--------------------------------------------------------------------------------

represents a material risk of a liability to the Issuer, AmeriCredit, AWC or any
ERISA Affiliate of the Issuer, AmeriCredit or AWC under ERISA or the Code; or
(vi) take any action or fail to take any action which shall give rise to a lien
under Section 302(f) of ERISA or cause the Internal Revenue Service to indicate
its intention in writing or to file a notice of lien asserting a claim or claims
pursuant to the Code with regard to any assets of the Issuer, AmeriCredit, AWC
or any ERISA Affiliate or cause the Pension Benefit Guaranty Corporation to
indicate its intention in writing to file a notice of lien asserting a claim
pursuant to ERISA with regard to any assets of the Issuer, AmeriCredit, AWC or
any ERISA Affiliate or to terminate any Benefit Plan, or to take any steps to
terminate any Benefit Plan, if such prohibited transactions, accumulated funding
deficiencies, payments, terminations, reportable events and actions or inactions
occurring within any fiscal year of the Issuer, AmeriCredit and AWC, in the
aggregate, involve a payment of money or an incurrence of liability by the
Issuer, AmeriCredit, AWC or any ERISA Affiliate of the Issuer, AmeriCredit or
AWC, in an amount in excess of $10,000.

 

(l) Payment to AmeriCredit and AWC. With respect to any Receivable sold by AWC
to the Issuer, AWC shall, and shall cause the Issuer to, effect such sale under,
and pursuant to the terms of, the Master Receivables Purchase Agreement,
including, without limitation, the payment by the Issuer in cash to AWC an
amount equal to the purchase price for such Receivable as required by the terms
of the Master Receivables Purchase Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 5.3. Hedging Arrangements. The Issuer shall (i) at or prior to the time
of any Funding, provide to the Agent and the Collateral Agent an Officer’s
Certificate stating that the Servicer has Hedging Arrangements in place
satisfying the conditions of this Section 5.3 as set forth below, and (ii) in
connection with any Servicer’s Certificate provided hereunder and to the extent
not previously provided, provide an executed copy of all existing Hedging
Arrangements, which Hedging Arrangements shall be satisfactory to the Agent and
the Collateral Agent, and with respect to which the Issuer shall be the
beneficiary, in respect of an aggregate notional amount at least equal to the
Net Investment, and if such Hedging Arrangement is a swap, not greater than the
Net Receivables Balance related to such swap. On each Funding Date, the notional
balance of the Hedging Arrangement shall be in an amount at least equal to the
Net Investment and, in the case of a swap, not exceeding the Net Receivables
Balance (including any Receivables to be added in connection with such Funding).
The form and structure and counterparty to each Hedging Arrangement shall be
acceptable to the Agent and the Collateral Agent and must be in full force and
effect at all times during which the Net Investment is greater than zero
(however such required amount may be reduced for the period of time between the
pricing and the funding of a structured financing utilizing receivables released
to the Issuer pursuant to Section 2.15 hereof by the Aggregate Outstanding
Balance of such Receivables). Any counterparty to a Hedging Arrangement shall
have a short-term credit rating from Moody’s and S&P of at least “P-1” and
“A-1”, respectively, and a long-term credit rating from Moody’s and S&P of at
least “A1” and “A+”, respectively. With respect to each Funding, the related
Hedging Arrangement shall provide that the strike rate (if such Hedging
Arrangement is an interest rate cap agreement) or the fixed rate (if such
Hedging Arrangement is a swap agreement) does not cause the difference,
expressed as a percentage, of (i) the product of (A) the weighted average APR of
all Eligible Receivables owned by the Issuer as of such date (including all
Eligible Receivables to be transferred to the Issuer on such Funding Date)
multiplied by (B) the difference between (1) 1.00 minus (2) the Delinquency
Ratio as of such Funding Date over (ii) the sum of (A) Fee Percentage for the
Settlement Period during which such Funding Date occurs plus (B) such strike
rate or fixed rate (as applicable) plus (C) the Usage Fee relating to the
Settlement Period during which such Funding Date occurs, to be less than 9.0%.
The related amortization schedule of the Hedging Arrangement shall be calculated
using an ABS prepayment speed of no greater than 0.5% and shall be approved by
the Agent.

 

SECTION 5.4. Financial Covenants. The Issuer shall maintain at all times a
positive Tangible Net Worth.

 

SECTION 5.5. Affirmative Covenants of the Servicer. At all times from the date
hereof to the later to occur of (i) the Termination Date or (ii) the date on
which the Net Investment has been reduced to zero, all accrued Carrying Costs
shall have been paid in full in cash and all other Aggregate Unpaids shall have
been paid in full in cash, unless the Collateral Agent and the Secured Parties
shall otherwise consent in writing:

 

(a) Conduct of Business. The Servicer shall, and shall cause each of its
Subsidiaries to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.

 

28



--------------------------------------------------------------------------------

(b) Compliance with Laws. The Servicer shall, and shall cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it or its respective
properties may be subject.

 

(c) Furnishing of Information and Inspection of Records. The Servicer shall
furnish to the Agent and the Collateral Agent from time to time such information
with respect to the Receivables as the Agent or the Collateral Agent may
reasonably request (at the Servicer’s expense), including, without limitation,
listings identifying the Obligor and the outstanding balance for each
Receivable. The Servicer shall, at any time and from time to time during regular
business hours and, provided that a Rapid Amortization Event or Potential Rapid
Amortization Event shall not have occurred and be continuing, upon reasonable
prior notice, permit the Collateral Agent or any Secured Party, or their agents
or representatives, (i) to examine and make copies of and take abstracts from
all Records and (ii) to visit the offices and properties of the Servicer for the
purpose of examining such Records, and to discuss matters relating to
Receivables or its performance hereunder and under the other Transaction
Documents to which it is a party with any of the officers, directors, employees
or independent public accountants of the Servicer having knowledge of such
matters.

 

(d) Keeping of Records and Books of Account. The Servicer shall maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the daily identification of each new Receivable and
all Collections of and adjustments to each existing Receivable). The Servicer
shall give the Agent notice of any material change in its administrative and
operating procedures referred to in the previous sentence.

 

(e) Notice of Collateral Agent’s Interest. In the event that the Issuer,
AmeriCredit or AWC shall sell or otherwise transfer any interest in accounts
receivable, the Servicer shall disclose on any computer tapes or other documents
or instruments provided by the Servicer in connection with any such sale or
transfer the Issuer’s ownership of the Receivables and the Servicer’s interest
therein.

 

(f) Credit and Collection Policies. The Servicer shall comply in all material
respects with the Credit and Collection Policy with respect to each Receivable
and the related Contract.

 

(g) Collections. The Servicer shall instruct all Obligors to cause all
Collections to be deposited directly to a Lock-Box Account.

 

(h) Collections Received. The Servicer shall hold in trust, and deposit,
immediately, but in any event not later than two (2) Business Days of its
receipt thereof, to the Lock-Box Account or the Collection Account, all
Collections received by it from time to time.

 

29



--------------------------------------------------------------------------------

(i) Change in Accountants or Accounting Policies. The Servicer shall promptly
notify the Agent of any change in its accountants or material change in its
accounting policy.

 

(j) Report of Independent Public Accountants. The Servicer shall cause a firm of
nationally recognized independent certified public accountants (the “Independent
Accountants”), who may also render other services to the Servicer or to AWC, to
deliver to the Owner Trustee, the Collateral Agent, the Backup Servicer and the
Agent, on or before October 31 (or 120 days after the end of the Servicer’s
fiscal year, if other than June 30) of each year, beginning on October 31, 2004,
with respect to the twelve months ended the immediately preceding June 30 (or
other applicable date) (or such other period as shall have elapsed from the
Closing Date to the date of such certificate (which period shall not be less
than six months)), a statement (the “Accountants’ Report”) addressed to the
Board of Directors of the Servicer, to the Owner Trustee and the Agent, to the
effect that such firm has audited the books and records of AmeriCredit Corp., in
which the Servicer is included as a consolidated subsidiary, and issued its
report thereon in connection with the audit report on the consolidated financial
statements of AmeriCredit Corp. and that (1) such audit was made in accordance
with generally accepted auditing standards, and accordingly included such tests
of the accounting records and such other auditing procedures as such firm
considered necessary in the circumstances; (2) the firm is independent of AWC
and the Servicer within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants, and (3) includes a report on
the application of agreed upon procedures (such procedures to be substantially
similar to those set forth in the letter attached as Exhibit L hereto) to (A)
the most recent Servicer’s Certificate including the delinquency, default and
loss statistics required to be specified therein noting whether any exceptions
or errors in the Servicer’s Certificate were found (except that a report
pursuant to this clause (3)(A) shall not be required on October 31, 2004) and
(B) a statistically significant number of randomly selected receivables files
relating to the Servicing Portfolio (which shall in no event be less than 50 or
more than 190), provided that if (x) within the 120 days prior to the date such
Accountant’s Report is due, AmeriCredit shall have closed an asset
securitization transaction and (y) the Independent Accountants shall have issued
a report on the application of agreed upon procedures to a statistically
significant number of randomly selected receivables files (which shall in no
event be less than 50 or more than 190), which are in the Servicing Portfolio,
in connection with the closing of such transaction, then the Servicer may
substitute the report on the application of agreed upon procedures to such
receivables files in lieu of the report required by clause (B) hereof. In the
event such Independent Accountants require the Collateral Agent and/or the
Backup Servicer to agree to the procedures to be performed by such firm in any
of the reports required to be prepared pursuant to this Section 5.5(j), the
Servicer shall direct the Collateral Agent and/or the Backup Servicer, as
appropriate, in writing to so agree; it being understood and agreed that the
Collateral Agent and/or Backup Servicer, as appropriate, will deliver such
letter of agreement in conclusive reliance upon the direction of the Servicer,
and neither the Collateral Agent nor the Backup Server, as appropriate, has made
any independent inquiry or investigation as to, and shall have no obligation or
liability in respect of, the sufficiency, validity or correctness of such
procedures.

 

30



--------------------------------------------------------------------------------

SECTION 5.6. Negative Covenants of the Servicer. At all times from the date
hereof to the later to occur of (i) the Termination Date or (ii) the date on
which the Net Investment has been reduced to zero, all accrued Carrying Costs
shall have been paid in full in cash and all other Aggregate Unpaids shall have
been paid in full in cash, unless the Collateral Agent and the Secured Parties
shall otherwise consent in writing:

 

(a) No Extension or Amendment of Receivables. Except as otherwise permitted
pursuant to the Servicing Agreement, the Servicer shall not extend, amend or
otherwise modify the terms of any Receivable, or amend, modify or waive any term
or condition of any Contract related thereto.

 

(b) No Change in Business or Credit and Collection Policy. The Servicer shall
not make any change in the character of its business or in the Credit and
Collection Policy, which change would, in either case, impair the collectibility
of any Receivable.

 

(c) No Mergers, Etc. The Servicer shall not merge or consolidate with any other
Person, convey, transfer or lease substantially all its assets as an entirety to
another Person, or permit any other Person to become the successor to the
Servicer’s business unless, after the merger, consolidation, conveyance,
transfer, lease or succession, the successor or surviving entity shall be
capable of fulfilling the duties of the Servicer contained in this Agreement
and, if the surviving entity shall not be the Servicer or the debt rating of
AmeriCredit Corp. from S&P or Moody’s would be lowered as a result of such
transaction, shall be acceptable to the Agent in the Agent’s sole discretion.

 

(d) Change in Payment Instructions to Obligors. The Servicer shall not add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account to or
from those listed in Exhibit A hereto or make any change in its instructions to
Obligors regarding payments to be made to any Lock-Box Account, unless (i) such
instructions are to deposit such payments to another existing Lock-Box Account
or (ii) the Agent shall have received written notice of such addition,
termination or change at least 30 days prior thereto and the Collateral Agent
shall have received a Lock-Box Agreement executed by each new Lock-Box Bank or
existing Lock-Box Bank, as applicable, with respect to each new Lock-Box
Account.

 

(e) Deposits to Lock-Box Accounts. The Servicer shall not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock-Box
Account cash or cash proceeds other than Collections of Receivables.

 

31



--------------------------------------------------------------------------------

SECTION 5.7. Covenant of the Company. If at any time the Liquidity Commitment
becomes less than the Commitment, the Company shall provide the Issuer and the
Servicer with written notice of such fact within two (2) Business Days.

 

ARTICLE VI

 

RAPID AMORTIZATION EVENTS

 

SECTION 6.1. Rapid Amortization Events. The occurrence of any one or more of the
following events shall constitute a Rapid Amortization Event:

 

(a) any representation, warranty, certification or statement made by the Issuer,
AmeriCredit or AWC in this Agreement, the Master Receivables Purchase Agreement
or in any other Transaction Document shall prove to have been incorrect in any
material respect when made or deemed made and the incorrectness of such
representation, warranty, certification or statement has a material adverse
effect on the Trust or the Noteholders and, within twenty (20) days after
knowledge thereof by AmeriCredit or after written notice thereof shall have been
given to AmeriCredit by any party to a Transaction Document, the circumstances
or condition in respect of which such representation, warranty, certification or
statement was incorrect shall not have been eliminated or otherwise cured; or;

 

(b) the Issuer, AmeriCredit or AWC shall fail to make any payment or deposit to
be made by it hereunder or under the Master Receivables Purchase Agreement or
the Fee Letter when due and payable hereunder or thereunder and such failure
continues for a period of two (2) Business Days after such payment or deposit
was due and payable; or

 

(c) the Issuer, AmeriCredit or AWC shall default in the performance of any
payment or undertaking (other than those covered by clause (b) above) (i) to be
performed or observed under Sections 5.1(a)(vii), 5.1(b), 5.1(f), 5.1(g),
5.1(h), 5.1(i), 5.1(k), 5.1(l), 5.2(a), (d), (e), (f), (g), (h) or (j) hereof or
(ii) to be performed or observed under any other provision hereof or under any
provision of the Master Receivables Purchase Agreement and such default in the
case of this clause (ii) shall continue for twenty (20) days after knowledge
thereof by AmeriCredit or after written notice thereof shall have been given to
AmeriCredit by any party to a Transaction Document; or

 

(d) any Event of Bankruptcy shall occur with respect to the Issuer, AmeriCredit,
AWC or the Servicer or any Subsidiary of them; or

 

(e) a Servicer Event of Default (as defined in the Servicing Agreement) shall
have occurred; or

 

(f) the Collateral Agent, on behalf of the Secured Parties, shall, for any
reason, fail to have a valid and perfected security interest in the Collateral,
including, without limitation, the Receivables and Related Security and
Collections with respect thereto, free and clear of any Adverse Claim; or

 

32



--------------------------------------------------------------------------------

(g) the Net Investment shall at any time exceed the Net Receivables Balance (1)
by five percent (5%) or more for a period of two (2) Business Days or (2) for a
period of five (5) Business Days; or

 

(h) on any Remittance Date, the amount required to be deposited to the Spread
Account on such date pursuant to Section 2.3(a)(ix) is not deposited thereto and
such required amount is not deposited thereto within two (2) Business Days of
such Remittance Date; or

 

(i) failure of the Issuer, AmeriCredit, AWC or any Subsidiary of the Issuer,
AmeriCredit or AWC to pay when due any amounts due under any agreement to which
any such Person is a party and under which any Indebtedness greater than
$50,000, in the case of the Issuer, AWC or any Subsidiary of the Issuer or AWC,
or $10,000,000, in the case of AmeriCredit or any Subsidiary of AmeriCredit
(other than the Issuer), is governed; or the default by the Issuer, AmeriCredit,
AWC or any Subsidiary of the Issuer or AmeriCredit in the performance of any
term, provision or condition contained in any agreement to which any such Person
is a party and under which any Indebtedness owing by the Issuer, AmeriCredit,
AWC or any Subsidiary of the Issuer, AmeriCredit or AWC greater than such
respective amounts was created or is governed, regardless of whether such event
is an “event of default” or “default” under any such agreement; or any
Indebtedness owing by the Issuer, AmeriCredit, AWC or any Subsidiary of the
Issuer, AmeriCredit or AWC greater than such respective amounts shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof; or

 

(j) (i) the Issuer, AWC or AmeriCredit shall, directly or indirectly, contest in
any manner the effectiveness, validly, binding nature or enforceability of any
Transaction Document to which it is a party or (ii) any Transaction Document
shall, in whole or in part, terminate, cease to be effective or cease to be the
legally binding and enforceable obligation of the Issuer, AWC or AmeriCredit, as
the case may be; or

 

(k) the Cumulative Net Loss Percentage for any Called Series shall exceed the
levels set forth in Exhibit J; or

 

(l) either of the Issuer or the Servicer shall consolidate or merge with or into
any other person, whereby it is not the surviving entity; or

 

(m) the Tangible Net Worth of AmeriCredit Corp. shall be less than the sum of
(a) $1,700,000,000 plus (b) 75% of the cumulative positive net income (without
deduction for negative net income) of AmeriCredit Corp. for each fiscal quarter
having been completed since June 30, 2003, as reported in each annual report on
Form 10-K and periodic report on Form 10-Q filed by AmeriCredit Corp. with the
Securities and Exchange Commission plus (c) 75% of the net proceeds of any
equity issued by AmeriCredit Corp. since June 30, 2003 minus (d) the lesser of
(i) $100,000,000 and (ii) the purchase price of all common stock of AmeriCredit
Corp. repurchased after November 5, 2003; or

 

(n) the Internal Revenue Service shall file notice of a Lien pursuant to Section
6323 of the Code with regard to the assets of the Issuer or any material portion
of the

 

33



--------------------------------------------------------------------------------

assets of AmeriCredit Corp., AmeriCredit or AWC and such Lien shall not have
been released within thirty (30) days, or the Pension Benefit Guaranty
Corporation shall file notice of a Lien pursuant to Section 4068 of ERISA with
regard to any of the assets of AmeriCredit Corp., the Issuer, AmeriCredit or AWC
and such lien shall not have been released within thirty (30) days; or

 

(o) a notice of termination with respect to the Lock-Box Account shall have been
delivered, or a termination of the Lock-Box Agreement shall have otherwise
occurred, and a replacement Lock-Box Bank listed on Exhibit A hereto shall not
have executed a lock-box agreement substantially in the form of Exhibit B hereto
within thirty (30) days of such notice; or

 

(p) AWC shall cease to be a direct or indirect wholly-owned subsidiary of
AmeriCredit; or AmeriCredit shall cease to be a direct or indirect wholly-owned
subsidiary of AmeriCredit Corp.; or AWC or AWC together with Affiliates of AWC
shall at any time own less than 100% of the Certificates issued pursuant to the
Trust Agreement; or

 

(q) the average of the ratios of AmeriCredit Corp.’s EBITDA to Interest Expense
for the two most recent financial quarters ended September 30, 2004 and any two
consecutive financial quarters thereafter shall be less than 1.2x.

 

SECTION 6.2. Termination. Upon the occurrence of any Rapid Amortization Event
hereunder, the Issuer shall give prompt written notice of such occurrence to the
Collateral Agent. Upon receipt of such written notice, the Collateral Agent may,
or will at the written direction of the Agent, in either case by notice to the
Issuer and the Servicer, declare the Termination Date to have occurred;
provided, however, that in the case of any event described in Section 6.1(d) or
(f) hereof, the Termination Date shall be deemed to have occurred automatically
upon the occurrence of such event. Upon any such declaration or occurrence, the
Collateral Agent may declare any date as the date upon which the Note shall
become due and payable, and, subject to the limitations on recourse set forth in
Section 2.1 hereof, the Collateral Agent shall have all of the rights and
remedies provided to a secured creditor or a purchaser of chattel paper under
the UCC by applicable law in respect thereto (including, but not limited to,
initiating foreclosure and/or liquidation proceedings with respect to all of the
Receivables and Contracts or any portion thereof). In addition, upon such
declaration or occurrence, the Agent shall have the right to designate the Base
Rate plus 2.0%, to be applicable to the Net Investment.

 

The Issuer and the Servicer agree that they shall take all actions (including
reliening of the certificates of title or other title documents in the name of
the Collateral Agent on behalf of the Secured Parties) and execute all documents
as may be necessary or requested by the Collateral Agent to perfect its interest
in the Collateral, including, without limitation, to perfect the Collateral
Agent’s security interest in the Financed Vehicles. Each of the Issuer,
AmeriCredit and AWC hereby grant to the Collateral Agent, on behalf of the
Secured Parties, a power of attorney to act in its place and stead to take all
actions as may be necessary to perfect the Collateral Agent’s security interest
in the Financed Vehicles. Each of AmeriCredit, AWC and the Issuer acknowledge
that such power of attorney is irrevocable and is coupled with an interest. In
connection with any sale of the Receivables by the Collateral Agent after the
occurrence of a Rapid Amortization Event, the Issuer shall have, for a period of
five (5) Business Days after notice of such proposed sale from or on behalf of
the Secured Parties, the right to repurchase the Receivables and related
Contracts for a price, payable in immediately available funds, in an amount
equal to the Aggregate Unpaids.

 

34



--------------------------------------------------------------------------------

SECTION 6.3. Proceeds. The proceeds from the sale, disposition or liquidation of
the Receivables pursuant to Section 6.2 hereof above shall be treated as
Collections on the Receivables and shall be allocated and deposited in
accordance with the provisions governing allocations set forth herein.

 

ARTICLE VII

 

THE COLLATERAL AGENT

 

SECTION 7.1. Duties of the Collateral Agent. The Secured Parties hereby appoint
Wells Fargo to act solely on their behalf as Collateral Agent hereunder, and
Wells Fargo hereby accepts such appointment. The Collateral Agent, both prior to
the occurrence of a Rapid Amortization Event hereunder and after a Rapid
Amortization Event shall have been cured or waived, shall undertake to perform
such duties and only such duties as are specifically set forth in this
Agreement. The Collateral Agent shall at all times after the occurrence of a
Rapid Amortization Event which has not been cured or waived exercise such of the
rights and powers vested in it pursuant to this Agreement using the same degree
of care and skill as a prudent person would exercise or use in the conduct of
his or her own affairs.

 

All Collections received by the Collateral Agent from the Servicer or otherwise
will, pending remittance to the Secured Party entitled thereto, be held in trust
by the Collateral Agent for the benefit of the Secured Parties and together with
all other payment obligations of the Issuer hereunder owing to the Secured
Parties shall be payable to the Secured Parties in accordance with the
provisions of Article III hereof.

 

SECTION 7.2. Compensation and Indemnification of Collateral Agent. The
Collateral Agent shall be compensated for its activities hereunder and
reimbursed for reasonable out-of-pocket expenses (including, but not limited to,
(i) securities transaction charges not waived due to the Collateral Agent’s
receipt of a payment from a financial institution with respect to certain
Eligible Investments and (ii) the compensation and expenses of its counsel and
agents) pursuant to a separate letter agreement between the Collateral Agent and
the Issuer. All such amounts shall be payable from funds available therefor in
accordance with Section 2.3(a)(iv) hereof. Notwithstanding any other provisions
in this Agreement, the Collateral Agent shall not be liable for any liabilities,
costs or expenses of the Issuer arising under any tax law, including without
limitation any federal, state or local income or franchise taxes or any other
tax imposed on or measured by income (or any interest or penalties with respect
thereto or from a failure to comply therewith).

 

(a) Each of the Issuer and AmeriCredit shall, jointly and severally, indemnify
the Collateral Agent, its officers, directors, employees and agents for, and
hold it harmless against any loss, liability or expense incurred without willful
misconduct, gross negligence or bad faith on its part, arising out of or in
connection with (i) the acceptance or administration of this Agreement,
including the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or

 

35



--------------------------------------------------------------------------------

duties under this Agreement and (ii) the gross negligence, willful misconduct or
bad faith of the Issuer in the performance of its duties hereunder. All such
amounts shall be payable in accordance with Section 2.3(a)(iv) hereof. The
provisions of this Section 7.2 shall survive the termination of this Agreement.

 

SECTION 7.3. [Intentionally Omitted].

 

SECTION 7.4. Liability of the Collateral Agent.

 

(a) The Collateral Agent shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Collateral Agent in
such capacity herein. No implied covenants or obligations shall be read into
this Agreement against the Collateral Agent and, in the absence of bad faith on
the part of the Collateral Agent, the Collateral Agent may conclusively rely on
the truth of the statements and the correctness of the opinions expressed in any
certificates or opinions furnished to the Collateral Agent and conforming to the
requirements of this Agreement.

 

(b) The Collateral Agent shall not be liable for an error of judgment made in
good faith by an authorized officer, unless it shall be conclusively proved in a
judicial proceeding that the Collateral Agent shall have been negligent in
ascertaining the pertinent facts of which the Collateral Agent is required by
the terms of this Agreement or any other Transaction Documents to make itself
aware.

 

(c) The Collateral Agent shall not be liable with respect to any action taken,
suffered or omitted to be taken in good faith in accordance with this Agreement
or at the direction of a Secured Party relating to the exercise of any power
conferred upon the Collateral Agent under this Agreement.

 

(d) The Collateral Agent shall not be charged with knowledge of any Rapid
Amortization Event unless an authorized officer obtains actual knowledge of such
event or the Collateral Agent receives written notice of such event from the
Issuer, the Company, any other Owner, any other Secured Party or the Agent, as
the case may be.

 

(e) Without limiting the generality of this Section 7.4, the Collateral Agent
shall have no duty (i) to see to any recording, filing or depositing of this
Agreement or any other Transaction Document or any financing statement or
continuation statement evidencing a security interest in the Receivables or the
Financed Vehicles, or to see to the maintenance of any such recording or filing
or depositing or to any recording, refiling or redepositing of any thereof, (ii)
to see to any insurance of the Financed Vehicles or Obligors or to effect or
maintain any such insurance, (iii) to see to the payment or discharge of any
tax, assessment or other governmental charge or any Lien or encumbrance of any
kind owing with respect to, assessed or levied against, any part of the
Receivables, (iv) to confirm or verify the contents of any reports or
certificates of the Servicer or the Issuer delivered to the Collateral Agent
pursuant to this Agreement believed by the Collateral Agent to be genuine and to
have been signed or presented by the proper party or parties or (v) to inspect
the Financed Vehicles at any time or ascertain or inquire as to the performance
or observance of any of the Issuer’s or the Servicer’s representations,
warranties or covenants or the Servicer’s duties and obligations as Servicer and
as custodian of books, records, files and computer records relating to the
Receivables.

 

36



--------------------------------------------------------------------------------

(f) The Collateral Agent shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Collateral Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer under this Agreement.

 

(g) The Collateral Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, officer’s certificate, any Servicer’s
Certificate, certificate of auditors, or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties.

 

(h) The Collateral Agent may consult with counsel and any opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it under this Agreement in good faith
and in accordance with such opinion of counsel.

 

(i) The Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement or to institute, conduct or
defend any litigation under this Agreement or in relation to this Agreement, at
the request, order or direction of the Agent pursuant to the provisions of this
Agreement, unless the Agent shall have offered to the Collateral Agent
reasonable security or indemnity against the costs, expenses and liabilities
that may be incurred therein or thereby; nothing contained in this Agreement,
however, shall relieve the Collateral Agent of its obligations, upon the
occurrence of a Rapid Amortization Event (that shall not have been cured or
waived), to exercise such of the rights and powers vested in it by this
Agreement, and to use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

 

(j) The Collateral Agent shall not be liable for any action taken, suffered or
omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement.

 

(k) Prior to the occurrence of a Rapid Amortization Event and before the
Collateral Agent has received notice of such Rapid Amortization Event and after
the waiver of any Rapid Amortization Event that may have occurred, the
Collateral Agent shall not be bound to make any investigation into the facts of
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document, unless requested in writing so to do by a Secured Party; provided,
however, that if the payment within a reasonable time to the Collateral Agent of
the costs, expenses or liabilities likely to be incurred by it in the making of
such investigation shall be, in the opinion of the Collateral Agent, not
reasonably assured by the Issuer, the Collateral Agent may require reasonable
indemnity against such cost, expense or liability as a condition to so
proceeding. The reasonable expense of every such examination shall be paid by
the Issuer or, if paid by the Collateral Agent, shall be reimbursed by the
Issuer upon demand.

 

37



--------------------------------------------------------------------------------

(l) The Collateral Agent may execute any of the trusts or powers hereunder or
perform any duties under this Agreement either directly or by or through agents
or attorneys or a custodian. The Collateral Agent shall not be responsible for
any misconduct or gross negligence of any such agent or custodian appointed with
due care by it hereunder.

 

38



--------------------------------------------------------------------------------

SECTION 7.5. [Intentionally Omitted].

 

SECTION 7.6. Limitation on Liability of the Collateral Agent and Others. The
directors, officers, employees or agents of the Collateral Agent shall not be
under any liability to the Agent, any Secured Party or any other Person
hereunder or pursuant to any document delivered hereunder, it being expressly
understood that all such liability is expressly waived and released as a
condition of, and as consideration for, the execution of this Agreement;
provided, however, that this provision shall not protect the directors,
officers, employees and agents of the Collateral Agent against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations and duties hereunder. Except as provided in Section 7.4 hereof,
the Collateral Agent shall not be under any liability to any Secured Party or
any other Person for any action taken or for refraining from the taking of any
action in its capacity as Collateral Agent pursuant to this Agreement whether
arising from express or implied duties under this Agreement; provided, however,
that this provision shall not protect the Collateral Agent against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations and duties hereunder. The Collateral Agent may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder. The Collateral Agent shall not
be under any obligation to appear in, prosecute or defend any legal action which
is not incidental to its duties to administer the Collections and the Collection
Account in accordance with this Agreement which in its reasonable opinion may
involve it in any expense or liability.

 

ARTICLE VIII

 

THE SECURITIES INTERMEDIARY

 

SECTION 8.1. Duties of the Securities Intermediary. Wells Fargo, in its capacity
as Securities Intermediary hereunder, hereby undertakes and agrees to act as
“security intermediary” (as such term is defined in Section 8-501 of the Uniform
Commercial Code as in effect in the State of New York (the “New York UCC”)) in
connection with the securities accounts hereinafter referred to in this Article
8 and all securities, security entitlements, cash and other property held from
time to time in such securities accounts). In such capacity and in accordance
with Sections 2.10 and 2.14 herein, the Securities Intermediary will (x)
establish account number 16394600 in the name of Wells Fargo Bank, National
Association, as Collateral Agent for the benefit of the Secured Parties, which
account is the account referred to herein as the “Collection Account” and (y)
establish account number 16394601 in the name of Well Fargo Bank, National
Association, as Collateral Agent for the benefit of the Secured Parties, which
account is the account referred to herein as the “Spread Account.”

 

SECTION 8.2. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary represents, warrants and covenants
that:

 

(i) It shall not change the name or account number of the Collection Account or
the Spread Account without the prior written consent of the Collateral Agent;

 

39



--------------------------------------------------------------------------------

(ii) All securities or other property comprising any financial assets deposited
in or credited to the Collection Account or the Spread Account shall be
registered in the name of the Securities Intermediary or the Collateral Agent or
in blank or shall be credited to another securities account or accounts
maintained in the name of the Securities Intermediary, and in no case shall any
financial asset deposited in or credited to any such account be registered in
the name of the Issuer, payable to the order of the Issuer or specially endorsed
to the Issuer, except to the extent the foregoing have been specifically
endorsed to the Securities Intermediary or in blank;

 

(iii) All property delivered to the Securities Intermediary pursuant to this
Agreement for deposit in or credit to the Collection Account or the Spread
Account shall be promptly credited to such account;

 

(iv) Each of the Collection Account and the Spread Account is and shall remain a
“securities account” as such term is defined in Section 8-501(a) of the New York
UCC, and the Securities Intermediary agrees that each item of property (whether
investment property, financial asset, security, instrument or cash) deposited in
or credited to each such account shall be treated as a “financial asset” within
the meaning of Section 8-102(a)(9) of the New York UCC and that, subject to the
terms of this Agreement, the Securities Intermediary will treat the Collateral
Agent as the holder of a security entitlement in and as entitled to exercise the
rights that comprise any financial asset deposited in or credited to such
account;

 

(v) Wells Fargo Bank, National Association, in the ordinary course of its
business maintains securities accounts for others and is acting in that capacity
in exercising its rights and discharging its duties hereunder; and

 

(vi) If at any time the Securities Intermediary shall receive any notification
from the Collateral Agent directing transfer or redemption of any financial
asset relating to the Collection Account or the Spread Account, the Securities
Intermediary shall comply with such entitlement order without further consent by
the Issuer or any other person.

 

40



--------------------------------------------------------------------------------

SECTION 8.3. Governing Law for Certain Securities Intermediary Matters. Without
limiting the generality of Section 9.4 of this Agreement, the parties agree that
both this Agreement, the Collection Account and the Spread Account shall be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the New York UCC, New York shall be deemed
to be the Securities Intermediary’s jurisdiction and the Collection Account and
the Spread Account (as well as all of the securities entitlements related
thereto) shall be governed by the laws of the State of New York.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1. Term of Agreement. This Agreement shall terminate on the date
immediately following the Termination Date upon which the Net Investment has
been reduced to zero, all accrued Carrying Costs have been paid in full in cash
and all other Aggregate Unpaids have been paid in full in cash; provided,
however, that (i) the rights and remedies of the Collateral Agent, the Agent and
the Secured Parties with respect to any representation and warranty made or
deemed to be made by the Issuer, AmeriCredit, AWC or the Servicer pursuant to
this Agreement, (ii) the indemnification and payment provisions of Article VII,
and (iii) the agreement set forth in Section 9.9 hereof, shall be continuing and
shall survive any termination of this Agreement.

 

SECTION 9.2. Waivers; Amendments.

 

(a) No failure or delay on the part of the Collateral Agent, the Agent or any of
the Secured Parties in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.

 

(b) Any provision of this Agreement or any of the Transaction Documents may be
amended or waived if, but only if, such amendment is in writing and is signed by
the Issuer, the Servicer and the Agent (and, if the Servicing Agreement or the
rights or duties of the Collateral Agent are affected thereby, by the Collateral
Agent).

 

41



--------------------------------------------------------------------------------

SECTION 9.3. Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telex, telecopy
or electronic facsimile transmission or similar writing) and shall be given to
the other party at its address or telecopy number set forth below or at such
other address or telecopy number as such party may hereafter specify for the
purposes of notice to such party. Each such notice or other communication shall
be effective (i) if given by telecopy, when such telecopy is transmitted to the
telecopy number specified in this Section 9.3 and confirmation is received, (ii)
if given by mail three (3) Business Days following such posting, if postage
prepaid, or if sent via U.S. certified or registered mail, (iii) if given by
overnight courier, one (1) Business Day after deposit thereof with a national
overnight courier service, or (iv) if given by any other means, when received at
the address specified in this Section 9.3. However, anything in this Section 9.3
to the contrary notwithstanding, the Issuer hereby authorizes the Company to
effect Fundings, funding period and interest rate selections based on telephonic
notices made by any Person which the Company in good faith believes to be acting
on behalf of the Issuer. The Issuer agrees to deliver promptly to the Company a
written confirmation of each telephonic notice signed by an authorized officer
of the Issuer. However, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs in any material
respect from the action taken by the Company, the records of the Company shall
govern absent manifest error.

 

If to the Company:

 

Sheffield Receivables Corporation

  c/o Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Attention: Asset Securitization Group

Telephone: 212-412-7618

Telecopy:   212-412-6846

(with a copy to the Agent)

 

If to the Issuer:

 

AmeriCredit Repurchase Trust

  c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Asset Backed Securities Administration

 

with a copy to:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street - Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Telephone: (817) 302-7022

Telecopy:   (817) 302-7942

 

42



--------------------------------------------------------------------------------

If to AmeriCredit or the Servicer:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street - Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Telephone: (817) 302-7022

Telecopy:   (817) 302-7942

 

If to AWC:

 

AFS Warehouse Corp.

2215 B-5 Renaissance Drive

Las Vegas, Nevada 89119

Attention: Chief Financial Officer

Telephone: (702) 433-9886

Telecopy:   (702) 990-0954

 

If to the Agent:

 

Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Attention: Asset Securitization Group

Telephone: 212-412-3266

Telecopy:   212-412-6846

 

If to the Collateral Agent or the Securities Intermediary:

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue, MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Asset Backed Securities Administration

Telephone: (612) 667-8058

Telecopy:   (612) 667-3464

 

43



--------------------------------------------------------------------------------

SECTION 9.4. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Integration; Appointment of Agent for Service of Process.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
THEREOF. EACH OF THE ISSUER, AMERICREDIT, AWC AND THE SERVICER HEREBY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Each of the
Issuer, AmeriCredit, AWC and the Servicer hereby irrevocably waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Nothing in this Section 9.4 shall affect the
right of the Company to bring any action or proceeding against the Issuer,
AmeriCredit, AWC or the Servicer or their respective properties in the courts of
other jurisdictions.

 

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

 

(c) This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire Agreement between the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

 

(d) The Issuer, AmeriCredit, AWC and the Servicer each hereby appoint
Corporation Servicing Company, located at 80 State Street, Albany, New York
12207-2543, as the authorized agent upon whom process may be served in any
action arising out of or based upon this Agreement, the other Transaction
Documents to which such Person is a party or the transactions contemplated
hereby or thereby that may be instituted in the United States District Court for
the Southern District of New York and of any New York State court sitting in the
City of New York by the Company, the Agent, any other Owner, the Collateral
Agent or any assignee of any of them.

 

44



--------------------------------------------------------------------------------

SECTION 9.5. Counterparts; Severability. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Any
provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 9.6. Successors and Assigns.

 

(a) This Agreement shall be binding on the parties hereto and their respective
successors and assigns; provided, however, that none of the Issuer, AmeriCredit,
AWC or the Servicer may assign any of its rights or delegate any of its duties
hereunder or under the Master Receivables Purchase Agreement or under any of the
other Transaction Documents without the prior written consent of the Collateral
Agent. Notwithstanding the foregoing, the Servicer may delegate its duties
hereunder and under any other Transaction Document with respect to the servicing
of and collections on certain Receivables to AmeriCredit Financial Services of
Canada Ltd. without first obtaining the consent of any Person; provided, that no
such delegation by the Servicer of any of its duties under any Transaction
Document shall relieve the Servicer of its responsibility with respect to such
duties. No provision of this Agreement shall in any manner restrict the ability
of the Collateral Agent to assign, participate, grant security interests in, or
otherwise transfer any portion of the Collateral.

 

(b) Each of the Issuer and AWC hereby agrees and consents to the assignment by
the Company from time to time of all or any part of its rights under, interest
in and title to this Agreement, the Note Purchase Agreement and the Note to any
Approved Liquidity Provider. In addition, each of the Issuer, AmeriCredit, AWC
and the Servicer hereby consents to and acknowledges the assignment by the
Company of all of its rights under, interest in and title to this Agreement, the
Transferred Interest and the Collateral to the Collateral Agent.

 

45



--------------------------------------------------------------------------------

SECTION 9.7. Confidentiality Agreement. Each of the Issuer, AWC and AmeriCredit
hereby agrees that it will not disclose the contents of this Agreement or any
other proprietary or confidential information of the Company, the Agent, the
Collateral Agent, any Liquidity Provider or the Credit Support Provider to any
other Person except (i) its auditors and attorneys, employees or financial
advisors (other than any commercial bank) and any nationally recognized rating
agency, provided such auditors, attorneys, employees, financial advisors or
rating agencies are informed of the highly confidential nature of such
information or (ii) as otherwise required (x) by applicable law, (y) under the
Securities Exchange Act of 1934, as amended, in connection with an offering of
securities issued by the Issuer or an Affiliate thereof, or (z) by order of a
court of competent jurisdiction (provided, however, that in the case of this
clause (z) no such disclosure shall occur without the prior review by the Agent
of the material to be disclosed).

 

SECTION 9.8. [Reserved].

 

SECTION 9.9. No Bankruptcy Petition Against the Company. Each of the Issuer,
AmeriCredit, AWC and the Servicer hereby covenants and agrees that, prior to the
date which is one year and one day after the payment in full of all outstanding
Commercial Paper or other indebtedness of the Company (or, if the Net Investment
(or any portion thereof) has been assigned to a Conduit Assignee, one year and
one day after the payment in full of all Commercial Paper issued by such Conduit
Assignee), it shall not institute against, or join any other Person in
instituting against, the Company or any Conduit Assignee any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

SECTION 9.10. Further Assurances. The Issuer agrees to do such further acts and
things and to execute and deliver to the Secured Parties, the Agent or the
Collateral Agent such additional assignments, agreements, powers and instruments
as are required by each of them to carry into effect the purposes of this
Agreement or to better assure and confirm unto each of them their rights, powers
and remedies hereunder.

 

SECTION 9.11. Characterization of the Transactions Contemplated by the
Agreement; Tax Treatment.

 

(a) The parties hereto agree that this Agreement shall constitute a security
agreement under applicable law. The Issuer hereby assigns to the Collateral
Agent, for the benefit of the Secured Parties, all of its rights and remedies
under (i) the Master Receivables Purchase Agreement with respect to the
Receivables and with respect to any obligations thereunder of each of
AmeriCredit and AWC with respect to the Receivables and (ii) under or in
connection with any Hedging Arrangement. The Collateral Agent agrees that upon
any release of a Receivable or Contract to the Issuer, the Collateral Agent
shall be deemed to have released its security interest therein and reassigned to
the Issuer all of the Collateral Agent’s rights under the Master Receivables
Purchase Agreement with respect to such Receivable or Contract. The Issuer
agrees that neither it nor the Servicer shall give any consent or waiver
required or permitted to be given under the Master Receivables Purchase
Agreement with respect to the Receivables or the Contracts without the prior
consent of the Collateral Agent and the Agent.

 

46



--------------------------------------------------------------------------------

(b) Each of the parties hereto agrees to treat the transactions contemplated by
this Agreement as a financing for federal income tax purposes and further agree
to file on a timely basis all federal and other income tax returns consistent
with such treatment.

 

SECTION 9.12. Responsibilities of the Issuer. Anything herein to the contrary
notwithstanding, the Issuer shall (i) perform all of its obligations under the
Contracts related to the Receivables to the same extent as if interests in such
Receivables had not been pledged hereunder and the exercise by the Collateral
Agent or any Secured Party of their rights hereunder shall not relieve the
Issuer from such obligations and (ii) pay when due any taxes, including without
limitation, any sales taxes payable in connection with the Receivables and their
creation and satisfaction. Neither the Collateral Agent nor any Secured Party
shall have any obligation or liability with respect to any Receivable or related
Contracts, nor shall any of them be obligated to perform any of the obligations
of the Issuer thereunder.

 

SECTION 9.13. Headings. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 

SECTION 9.14. Limitation on Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents; provided, however, that no provision
of this Agreement shall be construed to relieve the Owner Trustee from liability
for its own grossly negligent action, its own grossly negligent failure to act,
its action in bad faith or its own willful misconduct.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

SHEFFIELD RECEIVABLES CORPORATION,
as Company

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

AMERICREDIT REPURCHASE TRUST,
as Issuer

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

AMERICREDIT FINANCIAL SERVICES, INC.,
individually and as Servicer

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

AFS WAREHOUSE CORP.,
individually

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

48



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Securities Intermediary

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

ACKNOWLEDGED AND AGREED

 

BARCLAYS BANK PLC,

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

49



--------------------------------------------------------------------------------

EXHIBIT A

 

List of Lock-Box Banks and Lock-Box Accounts

 

Bank One, N.A. or any of its Affiliates

 



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Lock-Box Agreement

 



--------------------------------------------------------------------------------

EXHIBIT C

 

[Intentionally Omitted.]

 



--------------------------------------------------------------------------------

EXHIBIT D

 

[Intentionally Omitted]

 



--------------------------------------------------------------------------------

EXHIBIT E

 

List of Actions and Suits

 

None.

 



--------------------------------------------------------------------------------

EXHIBIT F

 

Schedule of Locations of Records

 



--------------------------------------------------------------------------------

EXHIBIT G

 

List of Subsidiaries, Divisions and Tradenames

 

None.

 



--------------------------------------------------------------------------------

EXHIBIT H

 

[Intentionally Omitted.]

 



--------------------------------------------------------------------------------

EXHIBIT I

 

Form of Secretary’s Certificate

 



--------------------------------------------------------------------------------

EXHIBIT J

 

Cumulative Net Loss Percentage Trigger Levels

 

Settlement Period relating to Called Series

--------------------------------------------------------------------------------

   Cumulative Net Loss Percentage Trigger


--------------------------------------------------------------------------------

 

Settlement Period of related Funding Date

   0.50 %

First Settlement Period Thereafter

   0.75 %

Second Settlement Period Thereafter

   0.75 %

Third Settlement Period Thereafter

   1.50 %

Fourth Settlement Period Thereafter

   1.75 %

Fifth Settlement Period Thereafter

   2.25 %

Sixth Settlement Period Thereafter

   2.75 %

Seventh Settlement Period Thereafter

   3.05 %

Eighth Settlement Period Thereafter

   3.35 %

Ninth Settlement Period Thereafter

   3.75 %

Tenth Settlement Period Thereafter

   3.95 %

Eleventh Settlement Period Thereafter

   4.25 %

Twelfth Settlement Period Thereafter

   4.75 %

Thirteenth Settlement Period Thereafter

   4.85 %

Fourteenth Settlement Period Thereafter

   5.25 %

Fifteenth Settlement Period Thereafter

   5.75 %

Sixteenth Settlement Period Thereafter

   6.05 %

Seventeenth Settlement Period Thereafter

   6.50 %

Eighteenth Settlement Period Thereafter

   6.50 %

Nineteenth Settlement Period Thereafter

   6.50 %

Twentieth Settlement Period Thereafter

   6.50 %

Twenty-first Settlement Period Thereafter and all other Settlement Periods
Thereafter

   7.00 %

 



--------------------------------------------------------------------------------

EXHIBIT K

 

Form of Take-Out Notice

 